                                                                             U.S. FOOD & DRUG
                                                                             ADMINISTRATION




        Regulatory Procedures Manual
      SEPTEMBER 2018 - Chapter 4 - ADVISORY
                   ACTIONS

This chapter defines and establishes uniform guidance and procedures for Warning
Letters and Untitled Letters.

This chapter includes the following sections:

Section              Topic                                                                                      Paqe




4-1         WARNING LETTERS .................................................................................... 3
  4-1-1.         Warning Letter Procedures ..................................................................... 3
  4-1-2.         Warning Letters to Government Agencies .............................................. 5
  4-1-3.         Issuing Warning Letters - Factors to Consider ........................................ 5
       1.        General Considerations: ......................................................................... 6
       2.        Ongoing or Promised Corrective Actions ................................................ 6
       3.        Completed Corrective Actions ................................................................. 7
       4.        Response Letter ...................................................................................... 8
       5.        Verification of Corrective Actions ............................................................ 8
  4-1-4.         Center Concurrence and Letters Issued by Centers ............................... 8
       1.        All Centers .............................................................................................. 8
       2.        Center for Drug Evaluation and Research (CDER) ................................. 9
       3.        Center for Biologics Evaluation and Research (CBER) ........................... 9
       4.        Center for Devices and Radiological Health (CDRH) ............................ 10
       5.        Center for Veterinary Medicine (CVM) .................................................. 11
       6.        Center for Food Safety and Applied Nutrition (CFSAN) ........................ 12
       7.        Center for Tobacco Products ................................................................ 13
  4-1-5.         Letters for Illegal Promotional Activities ................................................ 13
  4-1-6.         Multiple Center Review ......................................................................... 13

      MAN-ooooo7                                Page 1 of 61                                        Revision 03
Regulatory Procedures Manual                       September 2018               Chapter 4-Advisory Actions

   4-1-7.       Time Frames ......................................................................................... 14
   4-1-8.       Warning Letter Follow-Up ..................................................................... 14
      1.        Acknowledgment of Response to A Warning Letter .............................. 15
      2.        Warning Letter Close-Out Letter ........................................................... 15
      3.         Follow-Up Enforcement ......................................................................... 17
      4.         Inspection Classification ........................................................................ 18
   4-1-9.        Firm Profile Updates in FACTS ............................................................. 18
   4-1-10.         Warning Letter Format ....................................................................... 18
   4-1-11.         Warning Letter Distribution ................................................................ 22
   4-1-12.   Warning and Untitled Letters Addressed to Importers, Customs
   Brokers, and Foreign Firms ............................................................................... 23
   4-1-13.          Freedom of Information (FOI) ............................................................ 24
   4-1-14.          Center for Biologics Evaluation and Research (CBER) ..................... 25
   4-1-15.          Center for Drug Evaluation and Research (CDER) ............................ 27
   4-1-16.          Center for Devices and Radiological Health (CDRH) ......................... 31
  4-1-17.   Center for Food Safety And Applied Nutrition (CFSAN) and Center for
  Veterinary Medicine (CVM) ................................................................................ 34
   4-1-18.   Center for Tobacco Products (CTP)Retailer Compliance Check
   Inspection Program ............................................................................................ 34
   4-1-19.         Tracking ............................................................................................. 35
4-2        UNTITLED LETTERS .................................................................................. 36
   4-2-1.        Format and Content .............................................................................. 36
   4-2-2.        Center Concurrence and Letters Issued By Centers ............................. 36
   4-2-3.       Tracking ................................................................................................ 36
4-3  USE OF STATE EVIDENCE FOR FDA WARNING LETTERS AND
UNTITLED LETTERS ............................................................................................ 37
4-4        EXHIBITS .................................................................................................... 38
   4-4-1. Exhibit 4-1 Procedures for Clearing FDA Warning Letters and Untitled
   Letters 38
   4-4-2.        Exhibit 4-4-2 WARNING LETTER CLOSE-OUT LETTER .................... 61




MAN-oooo07                                  Page 2 of 61                                              Revision 03
Regulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions




4-1      WARNING LETTERS
4-1-1.        Warning Letter Procedures
When it is consistent with the public protection responsibilities of the agency and
depending on the nature of the violation, it is the Food and Drug Administration’s
(FDA’s) practice to give individuals and firms an opportunity to take voluntary and
prompt corrective action before it initiates an enforcement action. Warning Letters
are issued to achieve voluntary compliance and to establish prior notice. (Prior
notice is discussed in Chapter 10 - Other Procedures.) The use of Warning Letters
and prior notice are based on the expectation that most individuals and firms will
voluntarily comply with the law.

The agency position is that Warning Letters are issued only for violations of
regulatory significance. Significant violations are those violations that may lead to
enforcement action if not promptly and adequately corrected. A Warning Letter is
the agency’s principal means of achieving prompt voluntary compliance with the
Federal Food, Drug, and Cosmetic Act (the Act).

The Warning Letter was developed to correct violations of the statutes or
regulations. Also available to the agency are enforcement strategies which are
based on the particular set of circumstances at hand and may include sequential or
concurrent FDA enforcement actions such as recall, seizure, injunction,
administrative detention, civil money penalties and/or prosecution to achieve
correction. Despite the significance of the violations, there are some circumstances
that may preclude the agency from taking any further enforcement action following
the issuance of a Warning Letter. For example, the violation may be serious
enough to warrant a Warning Letter and subsequent seizure; however, if the
seizable quantity fails to meet the agency’s threshold value for seizures, the
agency may choose not to pursue a seizure. In this instance, the Warning Letter
would document prior warning if adequate corrections are not made and if
enforcement action is warranted at a later time.

Responsible officials in positions of authority in regulated firms have a legal duty to
implement whatever measures are necessary to ensure that their products,
practices, processes, or other activities comply with the law. Under the law such
individuals are presumed to be fully aware of their responsibilities. Consequently,
responsible individuals should not assume that they would receive a Warning
Letter, or other prior notice, before FDA initiates enforcement action.

FDA is under no legal obligation to warn individuals or firms that they or their
products are in violation of the law before taking enforcement action, except in a

MAN-ooooo7                    Page 3 of 61                              Revision 03
Re,qulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

few specifically defined areas. When acting under the authority of Subchapter C -
Electronic Product Radiation Control (formerly the Radiation Control for Health and
Safety Act of 1968) of Chapter V of the Act, FDA is required by law to provide a
written notification to manufacturers when the agency discovers products that fail
to comply with a performance standard or that contain a radiation safety defect.
Because of the legal requirements of Subchapter C, minor variations in the
procedures may occur.

A Warning Letter is informal and advisory. It communicates the agency’s position
on a matter, but it does not commit FDA to taking enforcement action. For these
reasons, FDA does not consider Warning Letters to be final agency action on
which it can be sued.

There are instances when issuing a Warning Letter is not appropriate, and, as
previously stated, a Warning Letter is not a prerequisite to taking enforcement
action. Examples of situations where the agency will take enforcement action
without necessarily issuing a Warning Letter include:

     ,   The violation reflects a history of repeated or continual conduct of a similar
         or substantially similar nature during which time the individual and/or firm
         has been notified of a similar or substantially similar violation;
   2. The violation is intentional or flagrant;
   3. The violation presents a reasonable possibility of injury or death;
         The violations, under Title 18 U.S.C. 1001, are intentional and willful acts
     ,
         that once having occurred cannot be retracted. Also, such a felony violation
         does not require prior notice. Therefore, Title 18 U.S.C. 1001 violations are
         not suitable for inclusion in Warning Letters; and,
   5. When adequate notice has been given by other means and the violations
      have not been corrected, or are continuing.
See Chapter 10 - Other Procedures, Prior Notice, for other methods of
establishing prior notice.

In certain situations, the agency may also take other actions as an alternative to, or
concurrently with, the issuance of a Warning Letter. For example:

   1. The product is adulterated under Section 402(a)(3) or 402(a)(4) of the Act;
   2. There is a violation of current good manufacturing practices (CGMP);
   3. The product contains illegal pesticide residues; or
   4. The product shows short contents, subpotency, or superpotency.
Additional instructions for Warning Letters in specific product areas are found in
compliance pro,qram ,quidance and in compliance policy ,quides.


MAN-ooooo7                      Page 4 of 61                             Revision o3
Re.qulatory Procedures Manual     September 2018      Chapter 4-Advisory Actions

Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters
and Untitled Letters." All agency components responsible for issuing Warning
Letters and Untitled Letters must follow these procedures. Developed to facilitate
review of all Warning Letters and Untitled Letters by the Office of Chief Counsel
(OCC), the procedures provide instructions for submitting such letters to OCC, and
include timeframes and routing information.

4-1-2.       Warning Letters to Government Agencies
Government establishments should be held to the same standards as
nongovernment establishments. The public health standards are identical;
however, the method used to ensure compliance with these standards may vary.
FDA believes that government establishments will achieve and maintain a higher
rate of voluntary compliance with FDA regulations compared with nongovernment
establishments. Efforts to obtain voluntary compliance should be made and
documented before recommending the issuance of a Warning Letter. These efforts
may include discussing the violations with the responsible government officials by
phone or in a meeting, recommending an Untitled Letter, or requesting a written
corrective action plan and periodic progress reports. The government
establishment’s progress should be monitored and a follow-up inspection should
be scheduled within a reasonable time consistent with the noted violations to
confirm correction of the violations.

Whenever significant violations are observed at a government establishment, or if
attempts to achieve compliance have been ineffective, the office (or center) should
arrange a meeting with OEIO, OCC, and the relevant center to determine a
strategy to achieve timely and effective compliance. The meeting should include
the Office of Partnerships (OP) if the government establishment is a state or local
agency.

Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters
and Untitled Letters." All agency components responsible for issuing Warning
Letters and Untitled Letters must follow these procedures.

4-1-3.       Issuing Warning Letters - Factors to Consider

The Warning Letter is the agency’s principal means of notifying regulated industry
of violations and achieving prompt voluntary correction. Warning Letters can be
issued at the discretion of the program office director without center concurrence,
except in specific program areas that require prior center concurrence. Warning
Letters may also be generated through work done at agency headquarters (ORA
or centers), processed under appropriate procedures and issued under the
authority of a division or office director. (See Center Concurrence and Letters
Issued by centers. Also, see Exhibit 4-1, the agency’s "Procedures for Clearing
FDA Warning Letters and Untitled Letters." All agency components responsible for
issuing Warning Letters and Untitled Letters must follow these procedures.)

MAN-ooooo7                   Page 5 of 61                            Revision 03
Regulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

     1. General Considerations:

      In determining whether to issue a Warning Letter, program office directors
      and center or other officials with authority to issue should consider whether:

                              a,   Evidence shows that a firm, product, and/or
                                   individual is in violation of the law or regulations
                                   and that failure to achieve adequate and prompt
                                   correction may result in agency consideration of
                                   an enforcement action;
                              b,
                                   The violation(s) are determined to be of
                                   regulatory significance, and the issuance of a
                                   Warning Letter is appropriate and consistent with
                                   agency policy, as described in Compliance
                                   Policy Guides or elsewhere; and
                              c,   There is a reasonable expectation that the
                                   responsible firm and persons will take prompt
                                   corrective action.

     2. Ongoing or Promised Corrective Actions

      Corrective action may be undertaken or promised during an establishment
      inspection or addressed in correspondence to the agency after an
      inspection. Ongoing or promised corrective actions generally do not
      preclude the issuance of a Warning Letter. In addition to being the agency’s
      primary means to achieve prompt, voluntary compliance, Warning Letters
      remain a primary means to establish prior notice (see Chapter 10 - Other
      Procedures) and serve to ensure that the seriousness and scope of the
      observed violations are understood by top management and that the
      appropriate resources are allocated to fully correct the violations and to
      prevent recurrence.

     When a firm is in the process of correcting the violations or has made a
     written promise to take prompt corrective action, a program office or center
     should consider the following factors when determining whether or not to
     issue a Warning Letter:

                              a. The firm’s compliance history, e.g., a history of
                                 serious violations, or failure to prevent the
                                 recurrence of violations;
                              b,   The nature of the violation, e.g., a violation that
                                   the firm was aware of (was evident or
                                   discovered) but failed to correct;
                              c. The risk associated with the product and the
                                  impact of the violations on such risk;
MAN-ooooo7                   Page 6 of 61                             Revision 03
Regulatory Procedures Manual      September 2018      Chapter 4-Advisory Actions

                             d,   The overall adequacy of the firm’s corrective
                                  action and whether the corrective action
                                  addresses the specific violations, related
                                  violations, related products or facilities, and
                                  contains provisions for monitoring and review to
                                  ensure effectiveness and prevent recurrence;
                             e,   Whether documentation of the corrective action
                                  was provided to enable the agency to undertake
                                  an informed evaluation;
                             f,
                                  Whether the timeframe for the corrective action
                                  is appropriate and whether actual progress has
                                  been made in accordance with the timeframe;
                                  and,
                             g, Whether the corrective action taken ensures
                                  sustained compliance with the law or regulations.
                                  In the case of Warning Letters being considered
                                  for products offered for sale through internet web
                                  sites, corrective action to remove claims from or
                                  inactivate the website is easily reversible, and
                                  should be carefully considered, along with the
                                  other factors above, in determining whether or
                                  not to issue a Warning Letter. Warning Letters
                                  for, or involving, internet web sites should be
                                  issued in as close proximity as possible to the
                                  time when the claims were last observed, and
                                  reference to the date on which the claims were
                                  observed should be included in the letter.
      If a decision is made not to issue a Warning Letter, see "Response Letter"
      below. Relying on a firm’s promised corrective actions does not preclude
      consideration of regulatory action should we later observe that the same or
      similar violations have not been corrected.

     3. Completed Corrective Actions

     As a general rule, a Warning Letter should not be issued if the agency
     concludes that a firm’s corrective actions are adequate and that the
     violations that would have supported the letter have been corrected. If you
     believe that an exception is necessary due to the facts or circumstances of
     the case (e.g., the firm’s compliance history, the nature of the violation, or
     the risk associated with the product) discuss this background in the Warning
     Letter referral package and be sure to adapt the language in the proposed
     letter to fit the circumstances (e.g., recite the history and the consequences
     if there is a recurrence).


MAN-ooooo7                  Page 7 of 61                             Revision 03
Regulatory Procedures Manual           September 2018      Chapter 4-Advisory Actions

         If a decision is made not to issue a Warning Letter, see "Response Letter"
         below. Relying on a firm’s completed corrective actions does not preclude
         consideration of regulatory action should we later observe that the same or
         similar violations have not been corrected.

      4. Response Letter

         If a decision is made to not issue a Warning Letter because adequate
         corrective action has been taken, or because corrective action is being
         taken or has been promised, it is recommended that an alternative form of
         communication (e.g., a response letter to the firm’s letter promising
         corrective action) be issued to the responsible individuals at the firm to
         supplement the record of the violation(s) and reflect the agency’s decision to
         rely on the firm’s actions and/or promises. The response letter should
         indicate that the agency is relying on the firm’s corrections or commitment
         regarding corrective actions. Further, the letter may include a statement that
         should we later observe that these or similar violations have not been
         corrected; regulatory action (e.g., seizure, injunction and, if appropriate, civil
         penalties) may be taken without further notice.

      5. Verification of Corrective Actions

         Verification of the overall completeness and effectiveness of the corrective
         action should be undertaken during the next inspection, the timing of which
         may be expedited or routine as determined by the issuing office.

4-1-4.          Center Concurrence and Letters Issued by Centers

Center concurrence is required prior to issuing Warning Letters in the areas listed
below, or Warning Letters are issued directly by the center.

Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters
and Untitled Letters." All agency components responsible for issuing Warning
Letters and Untitled Letters must follow these procedures.

      1. All Centers

                                  a,   All labeling violations - except where specific
                                       guidance has been provided, e.g., Compliance
                                       Programs, Compliance Policy Guides, and Drug
                                       Health Fraud Bulletins;
                                  b,   Computer application and software violations;
                                  C.   Bioresearch Monitoring Program violations; and
                                  d. Product advertising violations.


MAN-ooooo7                      Page 8 of 61                               Revision 03
Regulatory Procedures Manual      September 2018      Chapter 4-Advisory Actions

     Note: Only centers issue Warning Letters for violations associated with
     product advertising, OTC drug monographs, and the Bioresearch Monitoring
     Program.

     2. Center for Drug Evaluation and Research (CDER)

                             a,   New drug charges - including unapproved
                                  changes in processes or formulations and
                                  recommendations to withhold approvals of
                                  applications or supplements;
                             b,   Adverse drug experience reporting violations;
                             C.   Novel and unusual tamper-evident packaging
                                  violations;
                             d,   Prescription Drug Marketing Act violations;
                             e.   Investigational drug use violations;
                             f.   CGMP charges involving active pharmaceutical
                                  ingredients and other drug component
                                  manufacturing deficiencies;
                             g,   CGMP charges involving all dosage forms,
                                  including medical gases;
                             h,   CGMP charges involving inspections of facilities
                                  for therapeutic biologic products regulated by
                                  CDER;
                             i.   Pharmacy compounding issues; and.
                             j.   Violations related to required postmarketing
                                  studies and clinical trials.
     The MARCS-Compliance Management System (MARCS-CMS or CMS) is
     now being used for electronic submission of Warning Letter
     recommendations from program offices. All recommendations by the
     program offices must use CMS for submitting the proposed Warning Letter,
     the FDA 483 supporting alleged violations, the EIR, and any written
     response by the firm. For any questions, or if you need to submit a document
     as a hardcopy, the CDER Office of Compliance contact is: CDER-OC-OMQ-
     Communications.

     Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
     Letters and Untitled Letters." All agency components responsible for issuing
     Warning Letters and Untitled Letters must follow these procedures.

     3. Center for Biologics Evaluation and Research (CBER)

         a. Donor re-entry violations (e.g., HBsAg, anti-HIV-1);
MAN-ooooo7                  Page 9 of 61                                 Revision 03
Re,qulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

         b. Violations relating to drug CGMP* (see below);
         c. Violative inspections of federal government agencies;
         d. Violative inspections of Team Biologics (Core Team) facilities for
            biologic products regulated by CBER;
         e. Viral marker test run deficiencies** (see below);
         f.   Violations in areas where specific guidance has not been provided***
              (see below);
         g. Violations relating to HIV and HCV Iookback; and
         h. Violative inspections of manufacturers of human cell, tissue, and
            cellular and tissue-based products (HCT/Ps).
     *CGMP regulations in Part 211 and blood establishments: CBER
     concurrence is required for Warning Letters involving deviations from Part
     211 that are not associated with provisions in Part 606, such as 21 CFR
     211.68(b) or 211.113.

     **Viral marker testing violations: ORA does not need center concurrence
     regarding viral marker testing violations. However, center concurrence is
     required for Warning Letters based on invalidation of viral marker test run
     deficiencies since center guidance on this issue is relatively recent.

     ***Violations in areas where specific guidance has not been provided: In
     these situations, we encourage the programs to contact the Division of Case
     Management (DCM) in CBER’s Office of Compliance and Biologics Quality
     (OCBQ) before recommending a Warning Letter to the center.

     Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
     Letters and Untitled Letters." All agency components responsible for issuing
     Warning Letters and Untitled Letters must follow these procedures.

     4. Center for Devices and Radiological Health (CDRH)

         a. All 21 U.S.C. 352(j)"dangerous to health" violations;
         b. Medical device reporting violations which cite failure to report
            malfunctions as defined in 21 CFR 803.3(n). Center medical and
            technical expertise is necessary for these evaluations;
         c.   Restricted device violations;
         d. Radiation Control for Health and Safety Act violations - except for
            sunlamp products and x-ray assemblers;
         e. Violation of requirements for post market surveillance studies;
         f.   Any violation of device tracking regulations other than failure of the
              firm to implement any form of a tracking system;

MAN-ooooo7                    Page lO of 61                              Revision 03
Re.qulatory Procedures Manual     September 2018       Chapter 4-Advisory Actions

         g. All suspected violations of the user reporting regulations;
         h. Failure to submit a premarket notification (510(k)) or premarket
            approval application (PMA);
              Failure to submit a 510(k) or a PMA supplement for a significant
              modification(s) and/or the addition of a new intended use(s) to a
              previously cleared or approved device;
         j.   All violations arising from pre-approval PMA inspections including
              supplements to a previously approved PMA application; and,
         k,   Mammography Quality Standards Act (MQSA) violations in the
              following situations, unless superseded by a relevant Compliance
              Program or other directive:
              Where numerous Level 2 or 3 inspection findings were observed, but
              no single noncompliance constitutes a Level 1 or repeat Level 2
              inspection finding; or
         m. Any situations not specifically identified as a Level 1 noncompliance
            or repeat Level 2 noncompliance.
     Note: For direct reference situations regarding MQSA violations, reference
     the instructions contained in Part V of the Compliance Program or other
     directive.

     Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
     Letters and Untitled Letters." All agency components responsible for issuing
     Warning Letters and Untitled Letters must follow these procedures.

     5. Center for Veterinary Medicine (CVM)

         a. Product approval violations;
         b. All drug residue violations involving meat, poultry, aquacultured
            seafood, and other animal-derived products;
         c.   Feed contaminant violations where no tolerance has been
              established;
         d. Adverse drug reaction reporting violations;
         e. Low acid canned pet food violations requiring technical review; and,
         f.   CGMP violations for medicated feed [21 CFR Part 225], Type A
              Medicated Articles [21 CFR Part 226], and dosage form drugs [21
              CFR Part 211].
     Submit complete recommendation package (recommendation, EIR, CRs, all
     exhibits, and other supporting documents).



MAN-ooooo7                   Page 11 of 61                            Revision 03
Re,qulatory Procedures Manual     September 2018      Chapter 4-Advisory Actions

     Recommendations, coupled with their supporting evidence, should only be
     submitted using CMS using CMS, an electronic case submission system.
     This system is available from the IT Applications page on FDA’s intranet site.

     Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
     Letters and Untitled Letters." All agency components responsible for issuing
     Warning Letters and Untitled Letters must follow these procedures.

     6. Center for Food Safety and Applied Nutrition (CFSAN)

     All violations not covered by direct reference authority, including those issues
     addressed in a compliance policy ,quide or in a compliance pro,qram. These
     letters requiring Center concurrence or Center issuance include, but are not
     limited to, the following examples:

         a. Any Warning or Untitled Letter involving a novel, controversial, or
            sensitive legal issue;
         b. Pesticide and chemical contamination violations not covered by direct
            reference authority;
         c.   Dietary supplements, medical foods, and infant formulas, including
              dietary supplements CGMPs;
         d. Food and color additive violations;
         e. Actions involving environmental microbial contamination;
         f.   All situations involving violations of section 402(a)(4) of the Act,
              including deviations from regulations for bottled water and any other
              CGMP regulation concerning CFSAN issues; except districts have
              direct reference for seafood HACCP violations and 21 CFR Part 110
              violations that do not include environmental sampling or allergen
              issues;
         g. Mycotoxins;
         h. Animal drugs in foods (aquaculture chemotherapeutic agents);
         i.   Food standards;
         j.   Cosmetics; and
         k.   Egg rule (21 CFR 118) violations.
     Recommendations, coupled with their supporting evidence, should only be
     submitted using CMS to CFSAN via CMS, an electronic case submission
     system. This system is available from the IT Applications page on FDA’s
     intranet site.

   Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
   Letters and Untitled Letters." All agency components responsible for issuing
   Warning Letters and Untitled Letters must follow these procedures.
MAN-ooooo7                 Page 12 of 61                          Revision 03
Re.qulatory Procedures Manual        September 2018      Chapter 4-Advisory Actions

      7. Center for Tobacco Products

          a,    CTP directly issues Warning Letters for tobacco retailer compliance
                check violations. Tobacco Retailer Warning Letters are not subject to
                the time frames established in section 4-1-7 or to the Warning Letter
                close-out procedures described in section 4-1-8 due to their nature
                and volume. CTP has developed internal procedures to address time
                frames and close-out corresponding WL and close out CTP
                procedures.
           b,   CTP directly issues Warning Letters to regulated industry for all other
                violations of the Federal Food, Drug, and Cosmetic Act, as amended
                by the Family Smoking Prevention and Tobacco Act, and
                implementing regulations.

4-1-5.          Letters for Illegal Promotional Activities
Warning Letters, not Untitled Letters, should be issued for promotional activities if
the nature of the activity is such that the center would support further regulatory or
administrative action. The warning letters are generally initiated by the Centers and
may be issued by the Centers or by the Program Offices.

NOTE: For web-based promotion, appropriate further action may involve, e.g.,
FDA notification of any Internet Service Providers (ISPs) or other related service
providers with whom the offending website has a contractual relationship, or FDA
notification of the public through consumer or import alerts, rather than the physical
(re) inspection of regulated establishments.

The center should alert the program office of the violation and ask that they bring
the promotional activity to the attention of the firm on the next scheduled visit. If the
inspection reveals additional problems, this violation may be included as part of
their regulatory action plan. If the problem is urgent, the district could request a
meeting with the firm to discuss the violations.

4-1-6.          Multiple Center Review

For issues in a Warning Letter that require review by more than one center, a
designation of "lead center" should be made at the earliest possible opportunity.
This is necessary to ensure a timely and appropriately coordinated review process.
The lead center is responsible for communication with the other involved center(s),
the program office, and OCC. The lead center is responsible for shepherding the
Warning Letter through the review process, including the review and incorporation
of comments as appropriate from the other involved entities.

For issues in a Warning Letter that require review by more than one center, the
program should, prior to submission of the recommendation, communicate with
each center and identify which center will serve as the lead. The recommendation
MAN-ooooo7                     Page 13 of 61                              Revision 03
Re.qulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

should identify the lead center and the other involved center(s). The
recommendation should be sent electronically via CMS to the lead center, and the
lead center will create a consult task to the other reviewing center(s). The centers
should conduct concurrent (not sequential) reviews.

If the program did not identify the need for multiple reviews prior to submission of
the recommendation, the center receiving the recommendation should
communicate with the program and the other involved center(s) to appropriately
designate the lead center. The program should then promptly send a copy of the
recommendation to the other involved center(s).

4-1-71        Time Frames
Within fifteen (15) working days after completion of the inspection, sample
analysis, or collection of evidence, the program should submit a Warning Letter
recommendation to the appropriate reviewing office for concurrence.

Within fifteen (15) working days after receipt of the Warning Letter
recommendation, the center should review the Warning Letter and notify the
program of its decision. If the Warning Letter is disapproved, the center will notify
the program office of its decision within 15 days of receipt, and will issue a
memorandum stating its reasons for disapproval within 30 days. The Center will
provide notification by e-mail or similar means to the appropriate ORA program
office, and to the Office of Enforcement and Import Operations (OEIO) Division of
Enforcement (DE) that the memorandum is available in CMS. If the Warning Letter
is approved, the center will forward its approval memo and the proposed Warning
Letter, as appropriate, for further review and concurrence.

See Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters and
Untitled Letters." All agency components responsible for issuing Warning Letters
and Untitled Letters must follow these procedures.

The program compliance officer (or, the center CSO/scientist, if the Warning Letter
was center-initiated) assigned to the Warning Letter should diligently pursue and
actively monitor the progress of the case through the agency review process to its
conclusion (i.e., voluntary compliance or enforcement action). OEIO (DE) can
assist in situations where significant delays are experienced or assistance is
needed to resolve technical, scientific, or policy issues. (Also, see section on ad
hoc Committees in Chapter 10 - Other Procedures.)

4-1-8.        Warning Letter Follow-Up
The issuing program office or center will evaluate the response to the Warning
Letter. If the response is inadequate, or if no response is received, the program
office or center will begin follow-up action as necessary to achieve correction. If the


MAN-ooooo7                    Page 14 of 61                              Revision 03
Re.qulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

Warning Letter contains violations that by their nature are not correctable, then no
close-out letter will issue.

If the response appears adequate, the program office or center will verify that
commitments have been fulfilled and that correction has been achieved, and will
notify other appropriate agency units. Usually, the standard for verifying that
corrections have been implemented will be a follow-up inspection. Follow-up
inspections should be conducted promptly after the agreed upon date of
completion of the promised corrections.

      1. Acknowledgment of Response to a Warning Letter

      The program office or center that issued the Warning Letter should
      acknowledge, in writing, receipt of Warning Letter responses. The program
      office or center should save a PDF copy of the issued correspondence under
      the Final Outcome tab in CMS, identified as doc type = "courtesy
      acknowledgment correspondence."

      Warning Letter responses regarding CTP Retailer Compliance Check
      Inspections are acknowledged with "Reply to Warning Letter Response"
      letters when necessary, in accordance with internal procedures. CTP should
      save a PDF copy of the issued Reply letter under the "POST Action Mgt" tab
      in CMS, identified as doc type = "Letter of FDA’s review of firm’s response."

      2. Warning Letter Close-Out Letter

      A Warning Letter close-out letter ("close-out letter") will not be issued based
      on representations that some action will or has been taken. The corrective
      actions must actually have been made and verified by FDA.

      The program office or center that issued the Warning Letter should issue a
      close-out letter for Warning Letters issued on or after September 1,2009, if
      the violations in the Warning Letter have been adequately addressed, and
      the following conditions have been met:

          a,   The firm replied to the Warning Letter with sufficient information to
               demonstrate that any listed violations have been adequately
               corrected; or
               A follow-up inspection shows that implementation of the corrective
               actions was adequate, or,

               based on other verified, appropriate and reliable information, FDA
               determines that the follow-up inspection is not needed;

               and


MAN-ooooo7                     Page 15 of 61                             Revision 03
Re.qulatory Procedures Manual     September 2018       Chapter 4-Advisory Actions

         b. The follow-up inspection (or other appropriate and reliable
            information) does not reveal other significant violations.
     The issuing office will evaluate the firm’s response to the Warning Letter.
     Where the program office is the issuing office, the following procedure
     should be followed prior to issuance of a close-out letter:

     If the program office performs an inspection to verify correction, the program
     office may, but need not, ask the center whether it has a comment or
     objection prior to issuing a close-out letter. If the program office decides not
     to inspect to verify correction, and the Warning Letter required center
     concurrence, the program office will ask the center, via CMS, whether it has
     a comment or objection prior to issuing a close-out letter. The center will
     enter any comments or objections to the issuance of a close-out letter (i.e.,
     FDA’s conclusion that the firm’s corrective actions are adequate to address
     the violations contained in the Warning Letter), via the center documents tab
     in CMS within 30 working days. If the center requests more time, an
     additional 30 working days should be granted. At the end of the 30 (or 60)
     working day period, the program office will review the center’s comments or
     objections, if any, providing deference to the center in areas of the center’s
     expertise, and, where the center has provided comments or objections, will
     issue the close-out letter only if consensus is reached with the center.

     Program offices or centers should issue close-out letters within a total of 65
     working days of having the necessary information upon which to make a
     decision. Use the model "close-out letter" in Exhibit 4-2. The issuing program
     office or center is responsible for ensuring that a PDF copy of the final,
     signed close-out letter is added into CMS.

     A close-out letter does not relieve recipients from their responsibility to take
     all necessary steps to assure sustained compliance with the Act, and all
     other applicable requirements. If a subsequent inspection reveals problems
     with the adequacy or sustainability of the corrections that were taken in
     response to the Warning Letter, such violations would be considered serious.
     If FDA observes violations during subsequent inspections or through other
     means, we may take enforcement action without further notice.

     The issuing program office or center will ensure that FDA posts a notice on
     http:llwww.fda.qovlfoilwarninq.htm when a close-out letter is issued.

     Requests to Post Response on Internet

     The agency procedures for posting Warning Letter responses on the internet
     is found at: http:llwww.fda.qovlfoilwarninq.htm

     In accordance with this practice, when a recipient of a Warning Letter
     requests that their response to that Warning Letter be posted on FDA’s

MAN-ooooo7                   Page 16 of 61                             Revision 03
Re.qulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

     internet site and provides the response electronically in a word processing
     format, the agency will post that response. The agency has reserved the
     right not to post certain responses, such as when posting likely would
     mislead the public about the safety or efficacy of a regulated product. Note:
     CTP is not required to post Tobacco Retailer Warning Letter responses on
     the internet.

     The issuing program office or center must redact the response to the extent
     permitted by the Freedom of Information Act, and send a redacted copy of
     the response to FDA’s Division of Freedom of Information (DFOI), Office of
     the Executive Secretariat, and DFOI will then post the response to the
     above-referenced website. Submissions should be sent to the attention of
     the appropriate "privacy contacts" available on FDA’s intranet site.

     3. Follow-Up Enforcement

     If a firm has been issued a Warning Letter and has been unable or unwilling
     to correct the violations, program offices and centers should consider further
     administrative and/or regulatory actions. When considering further action,
     one factor to evaluate is prior notice (see RPM Chapter 10 - Other
     Procedures). This evaluation is particularly relevant for firms operating
     multiple facilities and producing a variety of products when administrative
     and/or regulatory action involving more than one location is being
     considered. Although a second Warning Letter to the same firm should not
     be issued for the same or similar violations, ensuring prior notice through
     issuance of a second Warning Letter in some situations may best support
     the agency’s objectives.

     In determining whether to issue a second Warning Letter, program directors
     and center issuing officials should consider whether:
         a,   The products, processes, and/or significant violations are different,
              taking into account that systems-based inspectional observations
              may transcend individual products and processes and may, thereby,
              provide prior notice without an additional Warning Letter;
         b. The responsible individual(s) is (are) different; or,
         C,   The Warning Letter will support the agency’s objectives (e.g., letters
              sent to different facilities within a corporation to achieve correction of
              corporate-wide problems).
     Whether or not a second Warning Letter is issued, any proposed
     administrative or regulatory action must be supported by adequate evidence
     (inspectional or other). OEIO (DE) and center office of compliance contacts
     can assist program offices in evaluating the evidence, the prior notice, and in
     developing a regulatory approach when multiple facilities are involved. (Also,
     see section on Ad hoc Committees in Chapter 10 - Other Procedures.)

MAN-ooooo7                    Page 17 of 61                               Revision 03
Re.qulatory Procedures Manual         September 2018      Chapter 4-Advisory Actions

         Program offices and centers also have the option of conducting a meeting
         with firm’s management prior to pursuing an administrative or regulatory
         action. Such meetings also serve as further prior notice. (See sections on
         Prior Notice and Regulatory Meetings in Chapter 10 - Other Procedures.)

         4. Inspection Classification

         A Warning Letter constitutes official but not final agency action. Inspections
         will be classified Official Action Indicated (OAI) whenever a Warning Letter is
         issued. This procedure provides greater consistency and uniformity in the
         classification system and regulatory policy.

         For further information on classification of inspections see Field Management
         Directive No. 86, Establishment Inspection Report Conclusions and
         Decisions.

4-1-9.           Firm Profile Updates in FACTS

When a profilable firm (i.e., domestic or foreign drug, biologics, or medical device
facility) undergoes a CGMP or Quality System (QS) inspection, the inspected
profile classes should be updated by the action office at each stage in the review
process. When a Warning Letter is issued as a result of the inspection, the date
and type of letter issued should be entered in the Remarks field for the relevant
profile classes, and these profile classes should be changed to unacceptable.
When a Warning Letter close -out letter is issued, the Final Profile for the relevant
profile classes should be changed to acceptable. For profile procedures, see IOM
Exhibit 5-14.

4-1-10.         Warning Letter Format

Warning Letters can vary in form, style, and content to provide the flexibility
needed to accurately and effectively state the nature of the violation(s) found and
the response expected. However, the elements listed below are common to
Warning Letters:

     ,   Title: "WARNING LETTE R."
   2. Delivery: Warning Letters should be sent to ensure overnight delivery and
      receipt of delivery (e.g., return receipt requested, FedEx) should be
      documented.
         The Warning Letter should be addressed to the highest known official in the
     ,
         corporation that includes the facility that was inspected, and a copy should
         be sent to the highest known official at the facility that was inspected. If you
         are requesting a separate response from other officials, include them as
         addressees. Include a suitable notation (e.g., cc, or copy sent to) in the
         letter and identify each person by name, title, and, if appropriate, address.

MAN-ooooo7                      Page 18 of 61                              Revision 03
Re.qulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

        Issue the letter to each addressee and each person who is identified as
        having received a copy of the letter, separately and in accordance with the
        delivery instructions above.
        Tobacco Retailer Warning Letters are addressed to the legal entity or to the
        sole owner at the retail establishment that was inspected. The legal entity or
        sole owner is copied if the entity’s business address is different than the
        inspected retail establishment.

        The dates of the inspection and a description of the violative condition,
    ,
        practice, or product in brief but sufficient detail to provide the respondent the
        opportunity to take corrective action. Include citation of the section of the
        law and, where applicable, the regulation violated. Cite violations of the law
        using the appropriate section(s) of both the FD&C Act and the U.S. Code,
        e.g., Section 501(a)(2)(B) of the Act, 21 U.S.C. 351(a)(2)(B). Cite violations
        of other laws (e.g., the Public Health Service Act) in the same manner.
        Warning Letters not based on inspections and citing violations of statutory
    ,
        requirements for studies such as post marketing requirements (PMRs) and
        clinical trials should cite the appropriate application number, PMR reference
        number (if appropriate) and date that the applicant was notified of the PMR.
        The Warning Letter should appropriately acknowledge corrections promised
    ,
        during the inspection, or annotated on the 483, or provided to the FDA in a
        written response.
        A request for correction and a written response within a specific period of
    ,
        time after the date of receipt of the letter, usually fifteen (15) working days.
        At the program office’s discretion, the recipient may be offered an
        opportunity to discuss the letter with program office officials or, when
        appropriate, with center officials.
        A warning statement that failure to achieve prompts correction may result in
    ,
        enforcement action without further notice. Examples of such actions may be
        cited. Do not include a commitment to take enforcement action.
        A statement in drug Warning Letters (except those issued to IRBs, clinical
    ,
        investigators, sponsors, and monitors involved in clinical trials) about the
        implications for the award of federal contracts (see paragraph 13 below).
        If CGMP violations are cited, a statement regarding the potential impact on
        requests for approval of export certificates and drug applications (see
        paragraph 13 below.)
   10. A statement in device Warning Letters (except those issued to IRBs, clinical
       investigators, sponsors, and monitors involved in clinical trials) that:
       "Federal agencies are advised of all Warning Letters about devices so that
       they may take this information into account when considering the award of
       contracts."



MAN-ooooo7                      Page 19 of 61                               Revision o3
Re,qulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

      For device Warning Letters that include CGMP violations: "Additionally,
      premarket approval applications for Class III devices to which the Quality
      System regulation deviations are reasonably related will not be approved
      until the violations have been corrected. Requests for Certificates to Foreign
      Governments will not be granted until the violations related to the subject
      devices have been corrected."

   11. Instructions, as appropriate, that the response include:
         a.    each step that has been or will be taken to completely correct the
               current violations and to prevent similar violations;
          b,   the time within which correction will be completed;
         C.    any reason the corrective action has not been completed within the
               response time; and,
         d,    any documentation necessary to show that correction has been
               achieved.
   12. A designated program or center official to whom the response should be
       addressed.
   13. "Issued by" the program office director, division director, or higher agency
       official.
      Some program areas will require center concurrence before issuance.

   14. For drug Warning Letters, the information in paragraphs 6-8 and 10, above,
       should be set forth in closing paragraphs as follows (bold type indicates
       optional/alternative language to be used as appropriate):
      The violations cited in this letter are not intended to be an all- inclusive
      statement of violations that exist [at your facility/in connection with your
      product(s)] You are responsible for investigating and determining the
      causes of the violations identified above and for preventing their recurrence
      or the occurrence of other violations. It is your responsibility to assure that
      [you/your firm] comply [ies] with all requirements of federal law and FDA
      regulations.

      You should take prompt action to correct the violations cited in this letter.
      Failure to promptly correct these violations may result in legal action without
      further notice, including, without limitation, seizure and injunction. Other
      federal agencies may take this Warning Letter into account when
      considering the award of contracts. [If cGMP VIOLATIONS ARE CITED:
      Additionally, FDA may withhold approval of requests for export
      certificates, or approval of pending new drug applications listing your
      facility as a [supplier or manufacturer] until the above violations are
      corrected. A re-inspection may be necessary.]


MAN-ooooo7                    Page 20 of 61                             Revision 03
Re,qulatory Procedures Manual      September 2018        Chapter 4-Advisory Actions

      If, as a result of receiving this Warning Letter or in general, you are
      considering making a decision that will result in a decreased number of
      finished drug products or active pharmaceutical ingredients produced by
      your manufacturing facility, FDA requests that you contact CDER’s Drug
      Shortages Program immediately, as you begin your internal discussions, at
      dru.qshorta.qes@fda.hhs.,qov in order to ensure that your action(s) does not
      adversely affect the public health.

      Within fifteen working days of receipt of this letter, please notify this office in
      writing of the specific steps that you have taken to correct violations. Include
      an explanation of each step being taken to prevent the recurrence of
      violations, as well as copies of related documentation. If you cannot
      complete corrective action within fifteen working days, state the reason for
      the delay and the time within which you will complete the correction. [If you
      no longer manufacture or market            , your response should so indicate,
      including the reasons that, and the date on which, you ceased production.]
      Also, please indicate your progress in updating the drug listing files in
      accordance with 21 CFR 207.30(a)(2).]

             Note: Contact CDER Director, CDER Office of Compliance,
             CDERCompliance@fda.hhs.qov, for a copy of the Microsoft Word
             version format for the CDER CGMP Warning Letter.

   15. For a Warning Letter based on an inspection of a food facility classified as
       OAI that identified noncompliance materially related to a food safety
       requirement of the Act, include the following statement for a domestic facility
       or foreign facility, as applicable. [Bold type in brackets] indicates that
       appropriate language must be inserted:
             Section 743 of the Act [21 U.S.C. 379j-31] authorizes FDA to assess
             and collect fees to cover FDA’s costs for certain activities, including
             reinspection-related costs. A reinspection is one or more inspections
             conducted subsequent to an inspection that identified noncompliance
             materially related to a food safety requirement of the Act, specifically
             to determine whether compliance has been achieved. Reinspection-
             related costs means all expenses, including administrative expenses
             incurred in connection with FDA’s arranging, conducting, and
             evaluating the results of the reinspection and assessing and
             collecting the reinspection fees (21 U.S.C. 379j-31(a)(2)(B))

             [Select the statement for domestic or foreign facility, as
             applicable:

                    For a domestic facility, FDA will assess and collect fees for
                    reinspection-related costs from the responsible party for the
                    domestic facility.


MAN-ooooo7                    Page 21 of 61                               Revision 03
Re,qulatory Procedures Manual         September 2018       Chapter 4-Advisory Actions

                        or


                       For a foreign facility, FDA will assess and collect fees for
                       reinspection-related costs from the U.S. Agent for the foreign
                       facility.

                 The inspection noted in this letter identified noncompliance materially
                 related to a food safety requirement of the Act. Accordingly, FDA
                 may assess fees to cover any reinspection-related costs.

4-1-11.          Warning Letter Distribution

Warning Letter distribution is as follows:

     ,   Original - Addressee(s)
   2. Copy to each person identified in the Warning Letter
   3. Blind copy (bcc) to the following:
            a,   MARCS-CMS case file. The final, unredacted signed letter should be
                 added to the MARCS-CMS case file under the Final Outcome tab
                 with the file type identified as PDF VERSION Non-Redacted Issued
                 Violation Letter. Once added, this copy becomes available to the full
                 text DOC search within MARCS-CMS. It also serves as an internal
                 copy for FDA that is available through the system to anyone who may
                 need a copy of the issued letter.
            b,
                 Division of Freedom of Information (DFOI) - For more information,
                 see Section 4-1-13 - Freedom of Information (FOI) and the operating
                 instructions within the FOI User’s Guide hyperlink in MARCS-CMS
                 located under the User’s Guides/Training hyperlink.
         If the Warning Letter is to a foreign food facility, contact the U.S. agent for
     ,
         the foreign facility by email, phone, facsimile, or regular mail within 5
         business days and inform the agent that a redacted letter is available on the
         Warninq Letter pa,qe.
         Also provide copies to Local Distribution, factory file, WL file, the appropriate
     ,
         program office, and appropriate federal and state agencies.
         Provide one redacted copy of Warning Letters regarding Dietary
     ,
         Supplements to:
                 Associate Director
                 Division of Advertising Practices (link)
                 Federal Trade Commission
                 600 Pennsylvania Avenue, N.W. Washington, D.C. 20580
                 (Or, send a redacted e-copy to: men,qle@ftc.,qov).



MAN-ooooo7                      Page 22 of 61                               Revision 03
Regulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions


4-1-12.       Warning and Untitled Letters Addressed to Importers,
              Customs Brokers, and Foreign Firms
See Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters and
Untitled Letters." All agency components responsible for issuing Warning Letters
and Untitled Letters must follow these procedures.

Warning Letters should be addressed to the party responsible for the violation.
Therefore, before issuing either a Warning Letter or an Untitled Letter, the issuing
office must determine the identity and role of the "responsible party." OEIO may
make this determination by examining the entry documents or the electronic entry
data submitted to FDA’s OASIS via the Automated Commercial System (ACS) of
Customs of Customs and Border Protection (CBP). The ACS is used by CBP to
track, control, and process all goods imported into the United States. A key
component of ACS is the Automated Broker Interface ABI/ACS, which allows
qualified participants to electronically file required import data with CPB. OEIO may
also examine other supporting records.

It is particularly important to determine whether the firm identified as the importer-
of-record is the actual importer, that is, importing for its own account, or whether
the importer-of-record is a customs broker acting as the agent for the actual
importer. Generally, customs brokers are merely agents for actual importers and
therefore are not the responsible parties to whom Warning Letters should be
addressed. For more information, see "Customs Brokers" below. Contact OEIO,
Division of Import Operations Management (DIOM) and Division of Import Program
Development (DIPD)for assistance in issuing a Warning or Untitled Letter to an
importer, consignee, owner, or broker of imported goods. Use the OEIO contact
information on the OEIO intranet page.

   1. Importers
   FDA may issue Warning Letters and Untitled Letters to importers, owners, or
   consignees of FDA-regulated imports when they engage in practices that
   violate the Act.

   2. Customs Brokers
   Generally, it is not appropriate to issue a Warning Letter or Untitled Letter to a
   customs broker unless that broker also is the owner, consignee, or importer
   responsible for the imported goods. In cases where a customs broker also is
   the owner, consignee, or importer, that is, the party initiating the importation, or
   if the broker has authority over the product through prior arrangement with the
   importer, it may be appropriate to issue a Warning Letter or Untitled Letter to
   that broker.

   In all cases, authorized FDA officials should ensure that Warning Letters and
   Untitled Letters are addressed to the party responsible for the violation.

MAN-ooooo7                    Page 23 of 61                               Revision 03
Re,qulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

   3. Foreign Firms
   A Warning Letter or Untitled Letter may be appropriate if FDA has regulatory
   authority over the company and is prepared to exercise that authority. Firms
   may be placed on detention without physical examination (DWPE) because of
   repeatedly offering violative products for import. Unless the foreign firm is under
   the regulatory purview of FDA, issuing Warning Letters and Untitled Letters
   should be discussed with OCC. Authorized FDA officials may issue Warning
   Letters to foreign producers of FDA- regulated products based on
   establishment inspections or other information. For CBER regulated products,
   administrative actions may also be considered for licensed foreign
   establishments.

4-1-13.        Freedom of Information (FOI)
   1. Internet Posting of Warning Letters
        DFOI will obtain the Redacted Warning Letters using MARCS- MARCS-
        CMS. When the Action Taken Date (i.e., date on the letter) is entered into
        MARCS-CMS, an FOI section in the electronic case file for the Warning
        Letter opens. In CMS, identify the ORA program office that is responsible for
        obtaining redactions, or the center FOI officer that is redacting the letter.

        NOTE: For ORA-issued warning letters only - to obtain redactions send an
        unredacted PDF copy of the final Warning Letter to the "ORA OSPOP FOIA
        Information Disclosure Policy Div Mgmt"
        oraospopfoiainfodiscpolicydivm,qmt@fda.hhs.qov. A FOIA officer will redact
        the warning letter and return it back to the ORA Program office to process.

        After the FOI officer for ORA or Center redacts and returns the Warning
        Letter, add (scan or upload) the redacted PDF version of the letter into
        MARCS-CMS using Adobe Acrobat Pro 8 software with the Adobe 8.1.3
        patch, or subsequent versions of Adobe (e.g., Pro 9 or greater).

        NOTE: Do not include "bcc" information, or the "credit page" related to
        drafting sequence, etc., on the redacted copies.

        MARCS-CMS sends an alert to DFOI that a new, redacted letter is ready for
        final DFOI review and Internet posting when a redacted violation letter file is
        added.

        For more information, see the operating instructions within the FOI User’s
        Guide hyperlink in MARCS-CMS under User Guides/Training.

        FOI Requests for Warning Letters
    ,

        All FDA-issued Warning Letters (redacted) should be posted on FDA’s
        Warning Letters internet page and thus the public can obtain a copy directly

MAN-ooooo7                     Page 24 of 61                             Revision 03
Re,qulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

       without the need to submit a formal FOIA request. If FDA has not yet posted
       the Warning Letter on the Warning Letter internet page, the requester
       should fax the request for a copy of the Warning Letter to DFOI to answer.
       By following this procedure, the agency will comply with its "first in, first out"
       policy. Do not disclose the existence of s Warning Letter or release a copy
       of a Warning Letter to the public unless your office receives the response to
       the FOIA request through DFOI.

       DFOI will obtain the issued letter from within MARCS-CMS, or DFOI will
       notify OEIO DE if the final letter is not contained in the MARCS-CMS case
       file per established regulatory procedures.

       Refer the public to FDA’s procedures in the agency’s "Handbook" for
       submitting a Freedom of Information Act (FOIA) request at:
       http://www.fda.qov/opacom/backqrounders/foiahand.html. The Handbook
       includes DFOI’s mailing address and fax number. Generally, do not accept
       electronic or telephone requests for records, including Warning Letters.

       CTP Retailer Compliance Check Inspection Warning Letters are posted to
       the Compliance Check Inspection of Tobacco Retailers webpage at the
       Center’s Compliance and Enforcement pa,qe.

4-1-14.        Center for Biologics Evaluation and Research (CBER)
The compliance programs for CBER regulated products are located at:
http:llwww.fda.govlBiologicsBIoodVaccineslGuidanceComplianceRegulatorylnform
the pa,qe for Compliance Pro,qrams (CBER). Evaluate violations to decide if they
are of regulatory significance. To help in this determination, refer to Part V of each
Compliance Program, which provides information on deviations that may warrant
action.

The organizational unit in the CBER Office of Compliance and Biologics Quality
(OCBQ) that handles warning letter recommendations is the Division of Case
Management (DCM). The office can be reached at the contact information on the
CBER OCBQ intranet page, or at 240-402-9155.

   1. CBER Program Warning Letters
          a,   All correspondence to licensed establishments should be addressed
               to the most responsible person. A copy of the correspondence should
               also be sent to the authorized official. For unlicensed establishments,
               correspondence should be addressed to the most responsible
               individual, e.g., blood bank director or hospital administrator.
          b,   The lists of deviations (those that may lead to enforcement action if
               not promptly and adequately corrected) serve as guides for
               determining the recommended course of action. Any significant

MAN-ooooo7                     Page 25 of 61                               Revision 03
Regulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions

              deviation, whether repetitive or an isolated occurrence, may warrant
              the issuance of a Warning Letter.
         C,   The specific areas that require CBER concurrence for program office
              directors to issue a Warning Letter are listed above in "Center
              Concurrence and Letters Issued by Centers." In addition, program
              offices do not have direct reference authority to issue a Warning
              Letter to other federal agencies. Once the appropriate reviews are
              completed, Warning Letters are issued directly by the program office,
              with the exception of Team Biologics Warning Letters, which issue
              from the OE after CBER concurrence.
         Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA
         Warning Letters and Untitled Letters." All agency components
         responsible for issuing Warning Letters and Untitled Letters must follow
         these procedures.

         d,   Schedule a follow-up inspection approximately 30 days after the
              response to the Warning Letter is received to determine the
              adequacy of the reported corrective actions. When corrective action
              has not been made or the firm has failed to respond, the program
              office should consider suitable follow-up.
         e. Send copies of all Warning Letters to OCBQ DCM.
         f,   Program offices should routinely provide copies of Warning Letters to
              the appropriate state agency or agencies. If the state regulatory office
              for these products is not known, contact OR.A, OP using the contact
              information available on ORA OP’s intranet page. The letter should
              be redacted to protect confidential commercial information unless the
              state officials are commissioned or the sharing is authorized by law.
              See Chapter 3 for commissioning procedures.
  2. Federal-State Relations For Blood Bank Inspections
     Currently, the agency has no formal cooperative program with state or local
     jurisdictions for the inspection or regulation of blood banks. Cooperation with
     these authorities is encouraged especially if a state or local jurisdiction has a
     regulatory program for blood banks. Exchange of information should occur
     with all levels of state government whenever possible.

  3. Advertising and Promotional Labeling Branch Procedural Guide
     The Advertising and Promotional Labeling Branch (APLB) in DCM, OCBQ
     may initiate regulatory action if the advertising and promotional labeling are
     not consistent with the approved labeling (package insert), clinical data used
     to approve the product, or applicable sections of the Act and regulations for
     labeling and advertising by notifying the manufacturer in writing of the
     violations.

MAN-oooo07                    Page 26 of 61                             Revision o3
Regulatory Procedures Manual         September 2018     Chapter 4-Advisory Actions

        Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
        Letters and Untitled Letters." All agency components responsible for issuing
        Warning Letters and Untitled Letters must follow these procedures.

        Warning Letter Recommendations
    ,

        Send Warning Letter recommendations to CBER’s Office of Compliance and
        Biologics Quality

            a,   For Blood, Plasma and HCT/Ps:
                 Chief, Blood and Tissue Compliance Branch
                 Division of Case Management

            b. For Biological Drugs and Devices:
                 Chief, Biological Drug and Device Compliance Branch
                 Division of Case Management, (except for therapeutic biological
                 drugs, which are submitted to CDER for concurrence.)

        Direct CBER Warning Letter questions to the Division of Case Management,
        240-402-9155.

        Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
        Letters and Untitled Letters." All agency components responsible for issuing
        Warning Letters and Untitled Letters must follow these procedures.

4-1-15.          Center for Drug Evaluation and Research (CDER)
   1. Preapproval Inspections/Pending Applications - Withhold Approval
        Warning Letters are not to be recommended by the program offices as a
        follow-up to a preapproval inspection for pending drug or device applications
        (ANDAs, NDAs, BLAs) if no other FDA regulated products are marketed by
        the firm.

        Warning Letters may be recommended by the program offices for
        preapproval inspections of drug and device firms if other FDA regulated
        products are marketed by the firm and the issue(s) affect marketed products
        or the inspection has extended to marketed products which are included on
        the FDA 483. These letters should include the following statement: "Due to
        the deficiencies listed on the attached FDA-483 we are recommending to the
        center that approval of the "..." application be withheld."

         Surveillance Inspections For Assessing Conformance With Adulteration
    ,
         Provisions of the Act, Including CGMP
        Warning Letters may be recommended by the program offices based on
        findings from surveillance inspections made to assess conformance of a

MAN-oooo07                      Page 27 of 61                           Revision 03
Re.qulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

        manufacturing site with the adulteration provisions of the Act, including
        CGMP. See Standard Charge i, in Section 3, below. The lists of deviations
        (those that may lead to enforcement action if not promptly and adequately
        corrected) serve as guides for determining the recommended course of
        action. Any significant deviation, whether repetitive or an isolated
        occurrence, may warrant the issuance of a Warning Letter. In therapeutic
        biologic drugs, operations to assess their conformance to the adulteration
        provisions, including CGMP, will be conducted by appropriately trained
        investigators, preferable Level III certified drug investigators. These drugs
        will be subject to the same regulatory procedures and actions as other drugs
        regulated by CDER. If there is a question of which center presides over a
        therapeutic biologic drug, contact the Office of Compliance, CDER, via email
        using the following email link CDER-OC-OMQ-Communications.

        Standard CDER Charges
    ,

            a. Grandfather New Drug Charge: The charge for drugs that claim to
               have been on the market before 1938 or before 1962:
                       505(a), 21 U.S.C. 355(a) - The articles are new drugs within
                       the meaning of Section 201 (p) of the Act, 21 U.S.C. 321 (p),
                       and approval of an application filed under Section 505(b) of
                       the Act, 21 U.S.C. 355(b), is not effective for such drugs and a
                       Notice of Claimed Investigational Exemption under Section
                       505(i) of the Act, 21 U.S.C. 355(j), and 21 CFR Part 312 is not
                       on file for such drugs, and documentation in support of such
                       drugs, and "grandfather" exemption has not been submitted
                       per 21 CFR 314.200(e)(2) which constitutes a waiver of such
                       claims.

            b,   Back Door New Drug Charge: When the new drug charge (505)
                 cannot be used because of lack of interstate movement of the article
                 to be seized but there is documentation of the interstate movement of
                 a component as a 301 (k) sample then the charge is that the product
                 was misbranded while held for sale:
                       502(f)(1 ), 21 U.S.C. 352(f)(1 ) - The article of drug, (DRUG
                       NAME), is misbranded in that its labeling fails to bear
                       adequate directions for the use for which the article is
                       represented or suggested (as described above), and it is not
                       exempt from this requirement under regulation 21 CFR
                       201.115, since the article is a new drug within the meaning of
                       Section 201 (p) of the Act, 21 U.S.C. 321 (p), and no approval
                       of an application filed pursuant to Sections 505(b) and 5050)
                       of the Act, 21 U.S.C. 355(b) and (j), is effective for this drug.

                 A 502(f)(1 ) charge is appropriate for OTC drugs for which the
                 directions are "inadequate in fact." These are drugs which:
MAN-ooooo7                      Page 28 of 61                              Revision 03
Regulatory Procedures Manual       September 2018        Chapter 4-Advisory Actions

                     a) have no directions;

                     b) have directions that deviate from those required by a final
                     monograph; or

                     c) have directions, but those directions lack information which
                     is necessary for the drug to be used safely, such as dosage or
                     frequency of administration.

              (See 21 CFR 201.5.) However, a 502(f)(1) charge should not be used
              if "adequate directions for common uses thereof are known to the
              ordinary individual." (See 21 CFR 201.116.)

              A 502(f)(1 ) charge is appropriate for all prescription drugs that are
              unapproved new drugs. This includes a drug with an indication that is
              generally not amenable to lay diagnosis, even if the drug would not
              ordinarily be thought of as a prescription drug (e.g., shark fin cartilage
              for the treatment of cancer.)

         C,   When the product is not a new drug, the simple misbranding charge
              should read:
                     502(f)(1 ), 21 U.S.C. 352(f)(1 ) - The article of drug, (Drug
                     Name) is misbranded in that its labeling fails to bear adequate
                     directions for use for which the article is represented or
                     suggested.

         d,   Prescription Drug Where There Is No Labeling Bearing Directions for
              Use The charge is as follows:
                     502(f)(1), 21 U.S.C. 352(f)(1) -The article(s), (DRUG NAME),
                     is subject to the provisions of Section 503(b)(1 ) of the Act, 21
                     U.S.C. 353(b)(1), and it is not exempt from Section 502(f)(1) of
                     the Act, 21 U.S.C. 352(f)(1), in that its labeling fails to bear
                     information required by regulation 21 CFR 201.100, providing
                     adequate directions for use under which a practitioner licensed
                     by law can use the drug safely and for the purposes for which
                     it is intended, including indications; effects, dosages, routes,
                     methods, frequency and duration of administration, relevant
                     hazards; contraindications, side effects, and precautions.

         e,   Drug Registration and Listing
              The charge is misbranding under section 502(0) of the Act but the
              violation is failure to register and list:

                     502(o), 21 U.S.C. 352(0) - The articles, (DRUG NAMES), are
                     misbranded in that they were manufactured, prepared,

MAN-oooo07                    Page 29 of 61                               Revision o3
Re.qulatory Procedures Manual        September 2018      Chapter 4-Advisory Actions

                       propagated, compounded, or processed in an establishment
                       not duly registered under Section 510 of the Act, 21 U.S.C.
                       360, and the articles have not been listed as required by
                       Section 510(j) of the Act, 21 U.S.C. 360(j).

         f,   Prescription and OTC Drugs
              Section 503(b)(1 ) provides criteria for determining if the article is a
              prescription drug. Section 503(b)(1) is not a violation charge:

                       503(b)(1 ) 21 U.S.C. 353(b)(1 ) - The article, (DRUG NAME),
                       because of its toxicity or other potential for harmful effect, or
                       the method of use, is not safe for use except under the
                       supervision of a practitioner licensed by law to administer such
                       drug, and is misbranded because it is not dispensed upon
                       prescription by a licensed practitioner.

              The charge is:
                 i.    For a prescription drug:
                       503(b)(4)(A), 21 U.S.C. 353(b)(4)(A) - The article of drug,
                       (DRUG NAME), is subject to Section 503(b)(1) of the Act, 21
                       U.S.C. 353(b)(1), and is misbranded in that its label fails to
                       bear the symbol, "Rx only."

                 ii.   For an OTC drug that is not to bear the symbol, "Rx only":
                       503(b)(4)(B), 21 U.S.C. 353(b)(4)(B) - The article of drug,
                       (Drug name), is not subject to Section 503(b)(1) of the Act, 21
                       U.S.C. 353(b)(1), and is misbranded in that its label bears the
                       symbol, "Rx only" and it is not entitled to bear such symbol.

         g, The following straight UNAPPROVED NEW DRUG charge may be
              used when there is interstate movement of the finished, labeled drug
              product.
                       505(a), 21 U.S.C. 355(a) - The article of drug, (DRUG NAME),
                       is a drug within the meaning of Section 201 (g) of the Act, 21
                       U.S.C. 321(g), which may not be introduced or delivered for
                       introduction into interstate commerce under Section 505(a) of
                       the Act, 21 U.S.C. 355(a), since it is a new drug within the
                       meaning of Section 201(p) of the Act, 21 U.S.C. 321(p), and
                       no approval of an application filed pursuant to Section 505(b)
                       of the Act, 21 U.S.C. 355(b), is effective for such drug.

         h,   For information regarding health fraud issues, contact OEIO, DE,
              Health Fraud Branch using the information on the DE Staff Contacts
              page.

MAN-ooooo7                     Page 3o of 61                               Revision o3
Re.qulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions

          i.   For information regarding pharmacy compounding issues, contact the
               Pharmacy Compounding Team at (301) 796-3409.
          j.   Adulteration Due To Inadequate Conformance with CGMP.
               The charge is as follows:

                     501 (a)(2)(B), 21 U.S.C. 351 (a)(2)(B) - The article(s), (DRUG
                     NAME), is (are) adulterated within the meaning of Section
                     501 (a)(2)(B) of the Act, 21 U.S.C. 351 (a)(2)(B), in that the
                     methods used in, or the facilities or controls used for, its
                     manufacture, processing, packing, or holding fails to conform
                     to, or is not operated or administered in conformity with,
                     CGMP regulations [21 CFR 210, 211].

          k,   Adverse Drug Experience Reporting Violations and NDA Field Alerts
               Reporting Violations
               The charge is as follows:

                     505(k)(1 ), 21 U.S.C. 355(k)(1 ) - Your firm failed to establish
                     and maintain records and report data relating to clinical
                     experience, along with other data or information for drugs for
                     which an approved application is in effect, as required by
                     Section 505(k)(1) of the Act, 21 U.S.C. 355(k)(1). Failure to
                     comply with Section 505(k) is a prohibited act under Section
                     301 (e) of the Act, 21 U.S.C. 331 (e).

               If CDER would like to include a charge related to a violation of
               505(0)(3) in a Warning Letter, they should consult with OCC.

      Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
      Letters and Untitled Letters." All agency components responsible for issuing
      Warning Letters and Untitled Letters must follow these procedures.

4-1-16.        Center for Devices and Radiological Health (CDRH)
   1. Violations Under The Mammography Quality Standards Act (MQSA)
     For routine Level 1 or repeat Level 2 noncompliances found during MQSA
     inspections, programs will not need CDRH concurrence before sending
     Warning Letters. Also, programs may send a Warning Letter without CDRH
     concurrence when a facility has performed mammography without a
     certificate. Under other circumstances, where inspections show numerous
     Level 2 and 3 noncompliances but no Level 1 or repeat Level 2
     noncompliances, programs will need CDRH concurrence before sending a
     Warning Letter. For any of the situations mentioned above where CDRH
     concurrence is needed for an MQSA Warning Letter, the program should

MAN-ooooo7                    Page 31 of 61                              Revision 03
Regulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

     send the draft Warning Letter to the Division of Mammography Quality and
     Radiation Programs. (See Part V of the Compliance Program.)

     Most Level 1 and repeat Level 2 inspection observations will not result in
     Warning Letters (see Part V of the Compliance Program).

     Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
     Letters and Untitled Letters." All agency components responsible for issuing
     Warning Letters and Untitled Letters must follow these procedures.

  2. Sample Wording For Charges
         a. Adulteration Charges
                      Section 501(f)(1)(B), 21 U.S.C. 351(f)(1)(B), in that it is a
                      Class III device under Section 513(f), 21 U.S.C. 360c(f), and
                      does not have an approved application for premarket approval
                      in effect pursuant to Section 515(a), 21 U.S.C. 360e(a), or an
                      approved application for an investigational device exemption
                      under Section 520(g), 21 U.S.C. 360j(g).
                ii.   Section 501(c), 21 U.S.C. 351(c), in that its strength, purity, or
                      quality falls below that which it purports or is represented to
                      possess.
                iii. Section 501(h), 21 U.S.C. 351(h), in that the methods used in,
                     or the facilities or controls used for, the manufacture, packing,
                     storage, or installation are not in conformance with the CGMP
                     requirements for medical devices which are set forth in the
                     Quality System regulation, as specified in Title 21, Code of
                     Federal
                iv.   Section 501(i), 21 U.S.C. 351(i), in that it is a device for which
                      an exemption has been granted under section 520(g), 21
                      U.S.C. 360j(g), for investigational use and the person who was
                      granted such exemption or an investigator who has used the
                      device under such exemption has failed to comply with a
                      requirement imposed by or under such section.
         b. Misbranding Charges
                      Section 502(a), 21 U.S.C. 352(a), in that the labeling for the
                      device represents or suggests that the device is adequate and
                      effective for ( ...... ), which representations or suggestions are
                      false or misleading or otherwise contrary to fact because the
                      device is not adequate or effective for such purposes.
                ii.   Section 502(b), 21 U.S.C. 352(b), in that the device is in
                      package form and its label fails to contain: (1) the name and
                      place of business of the manufacturer, packer, or distributor;

MAN-ooooo7                     Page 32 of 61                               Revision o3
Re.qulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions

                      and (2) an accurate statement of the quantity of the contents
                      in terms of weight, measure, or numerical count.
                iii. Section 502(f)(1), 21 U.S.C. 352(f)(1), in that the labeling for
                     the device fails to bear adequate directions for the purposes
                     for which it is intended, because adequate directions cannot
                     be written for (e.g., such purposes, etc.)
                iv.   Section 502(f)(1), 21 U.S.C. 352(f)(1), in that the labeling for
                      the device fails to bear adequate directions for use because
                      the labeling does not contain an expiration date based upon
                      the stated storage instructions, as required by 21 CFR 809.10.
                V,    Section 502(o), 21 U.S.C. 352(o), in that the device was
                      manufactured, prepared, propagated, compounded, or
                      processed in an establishment not duly registered under
                      Section 510, 21 U.S.C. 360, was not included in a list required
                      by Section 510(j), 21 U.S.C. 360(j),, and a notice or other
                      information respecting the device was not provided to FDA as
                      required by Section 510(k), 21 U.S.C. 360(k).
                vi. Section 502(o), 21 U.S.C. 352(o), in that a notice or other
                    information respecting the device was not provided to FDA as
                    required by 21 CFR 807.81(a)(3)(i), when the device was
                    significantly changed or modified by (describe change).
            For examples of model Quality System regulation/MDR Warning
            Letters, see Medical Device Compliance Program 7382.845 -
            Inspection of Medical Device Manufacturers.

            CDRH has established a separate mailbox for electronic submission
            of device Warning Letters from program offices. The address is
            C D RH O CWarn inq LetterResponses..

   3. Letters To X-Ray Assemblers
      Letters issued to assemblers of diagnostic x-ray systems as a result of
      routine compliance field testing which uncover Class B Violations (see CP
      7386.003, Field Compliance Testinq of Dia.qnostic Medical X-Ray
      Equipment) will be issued as Untitled Letters. Letters issued for more
      serious radiation hazard violations (Class A Violations) which require
      immediate corrective action will be issued as Warning Letters. Warning
      Letters may also issue to x-ray assemblers for "pattern of violations"
      situations where the agency is prepared to take enforcement action if the
      violations continue and/or if failure to correct violations continues.
      Subchapter C - Electronic Product Radiation Control (formerly the Radiation
      Control for Health and Safety Act of 1968) of Chapter V of the Act requires
      the Secretary to notify the assembler/manufacturer concerning
      noncompliant or defective radiation emitting devices and solicit follow-up

MAN-ooooo7                    Page 33 of 61                              Revision o3
Regulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

       corrective action by the assembler/manufacturer whether or not the agency
       is prepared to take follow-up enforcement action. If there are specific cases
       to discuss or a need for further information on this subject, contact CDRH,
       Office of In Vitro Diaqnostics and Radioloqical Health, Division of
       Radiological Health, Diagnostic X-Ray Devices Systems Branch at the
       contact information provided on the office’s Intranet page.

       Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning
       Letters and Untitled Letters." All agency components responsible for issuing
       Warning Letters and Untitled Letters must follow these procedures.

4-1-17.       Center for Food Safety and Applied Nutrition (CFSAN)
              and Center for Veterinary Medicine (CVM)

CFSAN and CVM will provide instructions for priority areas to be covered in
Warning Letters in Compliance Programs.

A Warning Letter that is based on an inspection of a food facility classified as OAI
that identified noncompliance materially related to a food safety requirement of the
Act should include the statement specified in section 4-1-10 to indicate that FDA
may assess fees for re-inspection-related costs. See RPM section 4-1-10, number
13.

Recommendations, coupled with their supporting evidence, should only be
submitted using CMS, to CFSAN or CVM via CMS. This system is available from
the IT Applications page on FDA’s intranet site.

4-1-18.       Center for Tobacco Products (CTP) Retailer
              Compliance Check Inspection Program

The Family Smoking Prevention and Tobacco Control Act (Tobacco Control Act)
(Public Law 111-31 ; 123 Stat. 1776) was enacted on June 22, 2009, amending the
Federal Food, Drug, and Cosmetic Act (the Act) and providing FDA with the
authority to regulate tobacco products. As required by section 102 of the Tobacco
Control Act, FDA published a final rule regarding sales and distribution of
cigarettes and smokeless tobacco. This final rule was identical in its provisions to
the regulation issued by FDA in 1996 (61 FR 44396, August 28, 1996), with certain
specified exceptions. The rule at 21 CFR Part 1140, has two main sections:

   1. Access provisions, which consist of restrictions on the sale of cigarettes,
      smokeless tobacco products, and cigarette tobacco; and
   2. Restrictions on advertising, marketing, and promotion of cigarettes and
      smokeless tobacco products.
The Tobacco Control Act also amended the Act to require that the agency contract
with States, where feasible, to carry out inspections of retailers within that State to

MAN-ooooo7                    Page 34 of 61                               Revision o3
Re.qulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

enforce applicable provisions of the Act and its implementing regulations.
Therefore, compliance check inspections of retailers are carried out in accordance
with each contract and pursuant with agency authority.

FDA’s State Tobacco Compliance Check Inspections of retailers are completed by
FDA -commissioned state inspectors. Inspections that result in violations are
reviewed by the State Programs Group within the Office of Compliance and
Enforcement (OCE) of the Center for Tobacco Products. If it is determined that
there has been a violation, OCE initiates appropriate action in the form of a
Warning Letter or enforcement action. The program offices are not involved in
retailer compliance check inspections or the issuance of related Warning Letters.

Standard tobacco retailer violation charges include:

   1. Misbranded tobacco products within the meaning of section 903(a)(7)(B) of
      the FD&C Act, 21 U.S.C. § 387c(a)(7)(B), in that they are sold or distributed
      in violation of 21 C.F.R. Part 1140.
        Adulterated cigarettes with certain characterizing flavors within the meaning
    ,
        of section 907(a)(1 )(A) of the FD&C Act, 21 U.S.C. § 387g(a)(1 )(A).
        Violative modified risk tobacco products within the meaning of section
    ,
        911(b)(2) of the FD&C Act, 21 U.S.C. § 387k(b)(2).
Tobacco Retailer Warning Letters are not subject to the time frames laid out in
section 4-1-7 or the issuing of Warning Letter Close-Out Letters in 4-1-8 due to
their nature and volume. Additionally, Tobacco Retailer Warning Letters are not
routinely acknowledged as stated in 4-1-8. CTP internal procedures to address
time frames, acknowledgment of responses, and close-out procedures.

4-1-19.        Tracking

   1. Identification Of Warning Letters
        All Warning Letters must be entered into the Compliance Management
        System (CMS); whether they are generated by a program office or center,
        and whether they are approved and issued or not. Every Warning Letter that
        is issued should bear the CMS-assigned number or a sequential code
        number assigned by the issuing program office or center. If a program office
        or center assigned number is used, this number should be recorded in CMS
        to facilitate tracking.

   2. Updating Firm Profile Status in FACTS
        When a violation letter is the result of a CGMP or QS inspection of a
        domestic or foreign drug, biologics, or medical device facility, the firm’s
        profile status information in the Field Accomplishment and Compliance
        Tracking System (FACTS) is to be appropriately updated at each stage in
        the review process. The action office (i.e., the program office or center

MAN-ooooo7                    Page 35 of 61                             Revision 03
Regulatory Procedures Manual          September 2018      Chapter 4-Advisory Actions

          initiating the recommendation) is responsible for entering the status of the
          violation letter into FACTS. (See "Firm Profile Updates in FACTS" in this
          chapter and Exhibit 4-1 for more information.)"

4-2 UNTITLED LETTERS
4-2-1.           Format and Content
An Untitled Letter cites violations that do not meet the threshold for significance of
regulatory significance for a Warning Letter. Therefore, the format and content of
an Untitled Letter should clearly distinguish it from a Warning Letter. For example:

   1. The letter is not titled.
          The letter does not include a statement that FDA will advise other federal
     ,
          agencies of the issuance of the letter so that they may take this information
          into account when considering the awarding of contracts.
          The letter does not include a warning statement that failure to take prompt
     ,
          correction may result in enforcement action.
          The letter does not evoke a mandated follow-up.
     ,


   5. The letter requests (rather than requires) a written response from the firm
      within a reasonable amount of time (e.g., "Please respond within 30 days"),
      unless more specific instructions are provided in a relevant Compliance
      Program.
Any appropriate agency compliance official may issue an Untitled Letter.

Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters
and Untitled Letters." All agency components responsible for issuing Warning
Letters and Untitled Letters must follow these procedures.

4-2 -2.          Center Concurrence and Letters Issued By Centers
Center concurrence is required prior to issuing Untitled Letters unless direct
reference has been granted.

Also, see Exhibit 4-1, the agency’s "Procedures for Clearing FDA Warning Letters
and Untitled Letters." All agency components responsible for issuing Warning
Letters and Untitled Letters must follow these procedures.

4-2-3.           Tracking

   1. Identification Of Untitled Letters
    All Untitled Letters must be entered into CMS; whether they are generated
    by a program office or center, and whether they are approved and issued or
    not. Every Untitled Letter that is issued should bear the CMS-assigned
MAN-ooooo7                 Page 36 of 61                            Revision 03
Regulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

        number or a sequential code number assigned by the issuing program office
        or center. If a program office or center assigned number is used, this
        number should be recorded in CMS to facilitate tracking.

   2. Updating Firm Profile Status in FACTS
        When a profilable firm (i.e., domestic or foreign drug, biologics, or medical
        device facility) undergoes a CGMP or QS inspection, the inspected profile
        classes should be updated by the action office at each stage in the review
        process. When an Untitled Letter is issued as a result of the inspection, the
        date and type of letter issued should be entered in the Remarks field for the
        relevant profile classes. For profile procedures, see IOM Exhibit 5-14 or the
        DCIQA intranet page.

4-3 USE OF STATE EVIDENCE FOR FDA WARNING
    LETTERS AND UNTITLED LETTERS
Evidence obtained by state personnel may be sufficient to support the issuance of
Warning Letters and Untitled Letters if the standards and criteria used by state
personnel provide reliable support for regulatory actions the agency may take
consistent with the agency’s guidance on regulatory actions and laboratory
procedures.

    ,   If state evidence involves inspectional observations made solely by state
        personnel, factors that indicate that the standards and criteria used are
        reliable for these purposes include, but are not limited to, the following:
           a,   The state inspector made the inspectional observations during an
                inspection conducted pursuant to an agency contract inspection
                program or a joint inspection program in which FDA participates; or
           b,   The state inspector made the inspectional observations after
                receiving training in relevant law and any specific requirements
                applicable to the inspection and the establishment or commodity
                being inspected; or
           C,   The state inspector received an "acceptable" rating if audited by a
                qualified FDA or state auditor under FMD 76, "State Contracts -
                Evaluation of Inspectional Performance" (or other applicable audit
                program); or
           d,   The state inspector detected and documented the observations in the
                manner set forth in FDA’s inspectional procedures, such as the
                Investigations Operations Manual, guides to inspections, or
                comparable inspectional approaches.
        If state evidence involves laboratory data, factors that indicate that the
    ,
        laboratory data and the methods and procedures used to collect and
        analyze the sample are valid and reliable include the following:
MAN-ooooo7                     Page 37 of 61                              Revision 03
Regulatory Procedures Manual          September 2018      Chapter 4-Advisory Actions

            a,   The procedures involved in the sample collection have been
                 analyzed and found to be reliable in that the sample was collected,
                 handled, and analyzed using procedures that assure sample integrity
                 and chain of custody and a sample size and test method the Director,
                 Office of Regulatory Science (ORS),, determines to be appropriate;
                 or

            b,   The Director, ORS, designates that the laboratory data from state
                 facilities meet the criteria and standards appropriate for compliance
                 decision-making; or
            C,   The Director, ORS, has reviewed and endorsed the state laboratory
                 findings through an evaluation of the laboratory operations, methods,
                 sampling, and evidence documentation.
         Except for state inspections of retailers to determine compliance with the
    ,
         provisions of the Family Smoking and Tobacco Control Act and its
         implementing regulations, the program office must review and endorse the
         state evidence as meeting the criteria for the issuance of a Warning Letter
         or Untitled Letter in accordance with FDA procedures and agency
         compliance policy. Warning Letters and Untitled Letters relating exclusively
         to state inspections of retailers to determine compliance with the provisions
         of the Family Smoking and Tobacco Control Act and its implementing
         regulations will be drafted by the Center for Tobacco Products based on
         sufficient evidence collected and documented by state personnel.
         The FDA product center with primary jurisdiction over the establishment or
    ,
         commodities inspected and the Office of Chief Counsel concurs with the use
         of the evidence obtained by state personnel.
         This section is not applicable where a proposal for a Warning Letter or
    ,
         Untitled Letter is based on FDA-developed evidence to demonstrate the
         current condition of the commodity or establishment, and evidence obtained
         by state personnel is used to solely demonstrate prior compliance history.

4-4 EXHIBITS
4-4-1.           Exhibit 4-1 Procedures for Clearing FDA Warning
                 Letters and Untitled Letters
Contents

   1. Purpose
   2. Scope
   3. Background
   4. Definitions
   5. Responsibilities
MAN-ooooo7                      Page 38 of 61                              Re~sion 03
Regulatory Procedures Manual          September 2018      Chapter 4-Advisory Actions

   6. Procedures
          a. Timeframes
          b. Procedures for the Review of Agency Warning and Untitled Letters
          c.   Licensed Products Letters
          d. Enforcement Correspondence under an Audit Review



   1. Purpose
To facilitate the review by the Office of Chief Counsel (OCC) of certain types of
Warning Letters and Untitled Letters, prior to their issuance, for legal sufficiency
and consistency with Agency policy.

   2. Scope
These procedures apply to all of the agency components that are responsible for
recommending, evaluating or issuing Warning Letters and Untitled Letters.
Therefore, the applicability of these procedures is not limited to ORA and the
Centers’ offices of compliance.

The OCC review provisions in these procedures apply only to Warning and Untitled
Letters described below:

          a. CFSAN
                        Any Warning or Untitled Letter involving a novel, controversial,
                        or sensitive legal issue.
                  ii.   Warning Letters involving medical foods.
                  iii. Warning Letters involving section 502(f)(1) drug misbranding
                       charges.
                  iv.   Warning Letters involving section 403(a) false or misleading
                        food labeling.
                  V,    Warning Letters involving section 403 (r) (1) (A) (unauthorized
                        nutrient content claim) or section 403 (r) (1) (B) (unauthorized
                        health claims) charges.
                  vi. Warning Letters for dietary supplements with a new drug
                      charge based in whole or in part on promotional use of
                      scientific studies to market the product for disease uses.
                  vii. Warning Letters with violations of the general CGMP
                       regulations.
                  viii.Warning and Untitled Letters with violations of the dietary
                       supplement CGMP regulations.

MAN-ooooo7                      Page 39 of 61                              Revision o3
Regulatory Procedures Manual              September 2018          Chapter 4-Advisory Actions

                     ix. Warning Letters with adulteration and/or misbranding charges
                         related to cosmetics.
            In addition, cyber letters (letters resulting from web sites promoting
            dietary supplements with drug claims) will be reviewed under the audit
            review program in 6.4 with OCC reviewing every 10th letter.

            b. CDRH
                           Any warning or untitled letter involving a novel, controversial,
                           or sensitive legal issue.
                     ii. Advertising/promotion warning/untitled letters.
                     iii. Warning/untitled letters with unapproved device charges under
                          section 501 (f)(1)(B) if the firm contests that the product is a
                          device or any other warning/untitled letter in which the firm
                          contests that the product is a device. 1
                     iv.   Warning/untitled letters with section 502(a) charge-labeling of
                           the device is false or misleading.
                     V,    Warning/untitled letters with 502(j) charge-device is dangerous
                           to health when used in the manner or with the frequency or
                           duration prescribed, recommended or suggested in the
                           labeling thereof.
                     vi. Warning/untitled letters with section 502(o) charge-
                         notice/information of modification of the device not provided to
                         FDA.
                     vii. Warning/untitled letters with section 502(o) charge-
                          notice/information of new intended use of the device not
                          provided to FDA.
                     viii.Warning/untitled letters with section 502(t) (3)-firm has failed
                          or refused to comply with a requirement under section 522.
                     ix. Warning and untitled letters involving bioresearch monitoring
                         not covered by the December 8, 2005 agreement between
                         OCC and CDRH’s Office of Compliance.
            C,   CVM
                           Any Warning or Untitled Letter involving a novel, controversial,
                           or sensitive legal issue.
                     ii.   Warning Letters involving bioresearch monitoring.


1 The term "contests" in this list means that FDA has had prior contact with the firm, e.g., through
an inspection, a 483 response, a prior issuance of an untitled letter, email, or telephone, and the
firm has asserted that its product is not a "device."

MAN-ooooo7                          Page 4o of 61                                      Revision o3
Re,qulatory Procedures Manual       September 2018        Chapter 4-Advisory Actions

                iii. Warning Letters with violations of 21 CFR 589.2000 (ruminant
                     feed ban) and/or 21 CFR 589.2001 (new animal feed ban).
                iv. Warning and Untitled Letters involving advertising and
                    promotion.
                v. Warning Letters with section 502(a) false or misleading
                   labeling drug misbranding charges.
                vi. Warning Letters related to turtles.
                vii. Warning and Untitled Letters involving new animal drug
                     compounding.
         d. CBER
                      Any Warning or Untitled Letter involving a novel, controversial,
                      or sensitive legal issue.
                ii.   Warning Letters and notice of initiation of disqualification
                      proceedings and opportunity to explain (or "NIDPOEs")
                      involving clinical investigators and IRBs.
                iii. Warning Letters involving advertising or promotion, except for
                     those involving only straightforward omission of risk (e.g., no
                     risk information whatsoever).
                iv.   Warning and Untitled Letters involving product jurisdiction.
                V.    Warning and Untitled Letters involving unregistered or
                      unlicensed blood banks.
         e,   CDER
                      Any Warning or Untitled Letter involving a novel, controversial,
                      or sensitive legal issue.
                ii.   Warning Letters involving clinical investigators and IRBs.
                iii. Warning Letters involving advertising or promotion, except for
                     those involving only straightforward omission of risk (e.g., no
                     risk information whatsoever).
                iv.   Warning and Untitled Letters involving compounding.
                V.    Warning and Untitled Letters involving unapproved new drugs,
                      except health fraud, over-the-counter drugs subject to final
                      monographs, and Warning Letters that contain both GMP and
                      unapproved new drug charges.
         f,   ORA
                      Any Warning or Untitled Letter involving a novel, controversial,
                      or sensitive legal issue.



MAN-ooooo7                     Page 41 of 61                              Revision 03
Re.qulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

   3. Background
On November 29, 2001, then Deputy Secretary of the Department of Health and
Human Services directed "...the Food and Drug Administration (FDA) to submit all
Warning Letters and Untitled Letters to FDA’s OCC prior to their issuance so that
they can be reviewed for legal sufficiency and consistency with Agency policy." To
implement this directive, a cross-agency working group established procedures to
integrate OCC review into the agency’s existing procedures for the review of
enforcement correspondence. These procedures were implemented in March
2002. In August/September of 2009, the OCC review provisions of these
procedures were modified, on an interim basis, to apply only to the Warning and
Untitled Letters described in section "2. Scope." The 2009 interim procedures were
evaluated as described in section 5.1 and finalized in December 2010.

   4. Definitions
For the purpose of these procedures:

          a,   A Warning Letter is a correspondence that notifies regulated industry
               about violations that FDA has documented during its inspections or
               investigations. Typically, a Warning Letter notifies a responsible
               individual or firm that the Agency considers one or more products,
               practices, processes, or other activities to be in violation of the
               Federal Food, Drug, and Cosmetic Act (the Act), its implementing
               regulations and other federal statutes. Warning Letters should only
               be issued for violations of regulatory significance, i.e., those that may
               actually lead to an enforcement action if the documented violations
               are not promptly and adequately corrected. A Warning Letter is one
               of the Agency’s principal means of achieving prompt voluntary
               compliance with the Act.
          b,   An Untitled Letter is an initial correspondence with regulated industry
               that cites violations that do not meet the threshold of a Warning
               Letter. Untitled Letters are intended to cover those circumstances
               where the Agency has a need to communicate with regulated
               industry about violations that do not meet the threshold of regulatory
               significance as described above. The three types of letters related to
               licensed products that are issued by CBER and CDER, pursuant to
               subsection 6.3 of Exhibit 4-1 do not necessarily fall within this
               definition of an Untitled Letter; however, they are still Untitled Letters
               that are covered by the scope of these procedures.
   5. Responsibilities
          a. FDA’s Office of Policy, Planning, Legislation and Analysis conducted
             a qualitative and quantitative evaluation of the OCC review provisions
             in the 2009 interim procedures. OCC, in coordination with other
             agency components, reviewed the results of this evaluation and
             concluded that the interim procedures should be finalized.
MAN-ooooo7                     Page 42 of 61                               Revision 03
Regulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

         Any refinements to these procedures that become identified through
         periodic evaluation or otherwise, that may facilitate the review,
         streamline or focus the process, or enable better management of the
         workload, while maintaining the overall intent, are implemented through
         established, internal agency review procedures. In addition, FDA will
         monitor the timeframes to determine whether they need to be modified
         based on the agency’s experience with these procedures.

         b. Each Office involved in implementing these procedures is
            responsible for documenting additional internal procedures as
            needed.
         C,   Violation letters are tracked using MARC-CMS (or CMS). CMS
              provides the capability to enter and track Warning and Untitled
              Letters through the approval process. The action office (i.e., the
              Program office or Center initiating the recommendation) is
              responsible for entering all violation letters into CMS; as well as
              updating data related to their submissions. The issuing office of the
              violation letter is also responsible for ensuring that a PDF copy of the
              final, signed violation letter is added into CMS.
         Instructions for using CMS are available in the User’s Guide link within
         the application and further information is available within the link to
         Frequently Asked Questions.

         d,   When a violation letter is the result of a CGMP or QS inspection of a
              domestic or foreign drug, biologics, or medical device facility, the
              firm’s profile status information in the Field Accomplishment and
              Compliance Tracking System (FACTS) is to be appropriately updated
              at each stage in the review process. The action office (i.e., the
              Program office or Center initiating the recommendation) is
              responsible for entering the Final Profile Status in FACTS. (See
              Chapter 4 "Firm Profile Updates in FACTS" for more information.)
  6. Procedures
         a. Timeframes
                 i.   Warning Letters
         The agency did not establish new timeframes for ORA and the Centers.
         In these procedures, the agency recommits to the established
         timeframes at each level of review. To ensure the applicability of
         evidence to the present situation, the agency will strive to issue Warning
         Letters within four months from the appropriate reference date.
         Examples of the appropriate reference date are: the last day of the
         inspection, the date of sample analysis, or the date of evidence
         collection.


MAN-ooooo7                    Page 43 of 61                              Revision o3
Regulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions

         The timeframe for OCC review, when OCC review is required, is fifteen
         (15) working days. If OCC does not respond to Direct Reference
         Warning Letters and those issued pursuant to foreign inspections within
         this timeframe, the Program office or Center can presume concurrence
         and may send the letter out without additional input. All other categories
         of letters requiring OCC review should await an OCC decision prior to
         being issued. For all categories of Warning Letters receiving a decision
         by OCC, OCC will either concur, concur with changes, not concur with
         written reasons, or flag the letter because it raises significant issues and
         questions, e.g., jurisdictional issues or insufficient evidentiary support.

         The period for OCC review officially begins once OCC has received the
         full packet of materials that serve as support for the agency’s issuance of
         the Warning Letter. If the basic elements of the case are not provided
         (the basic elements are identified in the Program office and center
         responsibility sections of these procedures), OCC will return the
         materials to the originator. If, as a part of their review, OCC asks for an
         exhibit or attachment that accompanied the Establishment Inspection
         Report (EIR) or Form FDA 483 response, a copy of the document should
         be sent to OCC electronically, via fax or by mail.

                ii.   Warning Letter Responses
         When OCC review of the Warning Letter was required, and it is
         reasonably clear from the Warning Letter response that the individual or
         firm is going to contest the findings as set out in the Warning Letter,
         OCC should be consulted and provided with the relevant documents.
         This is not necessary when the disputed issues are scientific or
         technical.

                iii. Untitled Letters
         There are no agency timeframes for the issuance of Untitled Letters.
         However, pursuant to these procedures, the working group established
         timeframes for the review of Untitled Letters. In most cases, the
         timeframes for Warning Letters are tripled for the review of Untitled
         Letters. The exceptions to this rule are the letters for licensed products
         that are issued by CBER or CDER pursuant to subsection 6.3 of this
         exhibit. To ensure the applicability of evidence to the present situation,
         the agency will strive to issue Untitled Letters within six months from the
         last day of the inspection, the date of sample analysis, or the date of
         evidence collection.

        When OCC’s review of an Untitled Letter is required, OCC will either
        concur, concur with changes, not concur with written reasons, or flag the
         letter because it raises significant issues and questions, e.g.,
        jurisdictional issues or insufficient evidentiary support. However, the

MAN-ooooo7                   Page 44 of 61                              Revision o3
Re.qulatory Procedures Manual     September 2018      Chapter 4-Advisory Actions

         default provisions do not apply to Direct Reference Untitled Letters and
         Untitled Letters issued pursuant to a foreign inspection. The period for
         OCC review officially begins once OCC has received the full packet of
         materials that serve as support for the agency’s issuance of the Untitled
         Letter. If the basic elements of the case are not provided (the basic
         elements are identified in the Program office and Center responsibility
         sections of these procedures), OCC will return the materials to the
         originator. If, as a part of their review, OCC asks for an exhibit or
         attachment that accompanied the EIR or Form FDA 483 response, a
         copy of the document should be sent to OCC electronically, via fax or by
         mail.

         b. Procedures for the Review of Agency Warning and Untitled Letters
         All Warning Letters and Untitled Letters must be entered into CMS,
         where they are available for review.

                   General Procedures for Direct Reference Warning and
                   Untitled Letters
                    a,   Program office Responsibilities
                         1. When OCC review of a Warning or Untitled Letter is
                            required:
                              Submit a draft "final" Warning Letter via CMS to
                              OCC for concurrence, within 15 working days after
                              the completion of an inspection, the sample
                              analysis, or date of evidence collection.
                              Submit a draft "final" Untitled Letter via CMS to OCC
                              for concurrence within 45 working days after the
                              completion of an inspection, the sample analysis, or
                              date of evidence collection.
                              To facilitate OCC’s review of the Warning or Untitled
                              Letters, ensure that the violation letter documents
                              within CMS include the Form FDA 483, the
                              endorsement page of the EIR or the FACTS
                              coversheet, the narrative portion of the EIR, and, if
                              applicable, the summary of any sample analysis.
                              If there is no Form FDA 483 or EIR, send the
                              evidence to OCC that supports the issuance of the
                              letter.
                              If the Program office receives the Form FDA 483
                              response prior to submitting the draft "final" Warning
                              or Untitled Letter to OCC, a copy of the Form FDA
                              483 response (without the exhibits or the

MAN-ooooo7                   Page 45 of 61                             Revision o3
Regulatory Procedures Manual        September 2018        Chapter 4-Advisory Actions

                                 attachments) and the Program office’s assessment
                                 of the response should accompany the draft "final"
                                 Warning or Untitled Letter.
                                 If the Program office receives the Form FDA 483
                                 response while OCC is reviewing the draft "final"
                                 Warning or Untitled Letter, the Program office
                                 should notify the attorney that is conducting the
                                 review. A copy of the Form FDA 483 response
                                 (without the exhibits or the attachments) and the
                                 Program office’s assessment of the response
                                 (including whether the response has changed the
                                 Program office’s view on whether to issue the letter)
                                 should also be submitted to the assigned attorney
                                 electronically, via fax, or by mail and also added into
                                 the case file for the proposed action within CMS.
                                 The review clock will stop when OCC is notified and
                                 restart upon OCC’s receipt of the Form FDA 483
                                 response and the Program office’s assessment. Any
                                 changes to the proposed letter as a result of the
                                 FDA-483 response will be discussed with the
                                 initiating office.
                                 If OCC concurs, or if OCC does not review the draft
                                 "final" Warning Letter within 15 working days, issue
                                 the letter.
                           ¯     If OCC concurs with the draft "final" Untitled Letter,
                                 issue the letter.
                                 If the Program office receives the Form FDA 483
                                 response after OCC has concurred with the
                                 issuance of the draft "final" Warning or Untitled
                                 Letter, you should issue the letter.
                                 In the case of nonconcurrence or the letter is
                                 flagged because it raises significant issues, the
                                 Program office will work with OCC, and the Director
                                 of Compliance, OE and the Center as necessary, to
                                 quickly address OCC’s concerns.
                               Upon issuance, add a PDF signed copy of the Warning
                       ,
                               or Untitled Letter into the Final Outcome tab for the
                               action within CMS. Distribute additional copies in
                               accordance with any applicable Compliance Program
                               and RPM Chapter 4.




MAN-ooooo7                     Page 46 of 61                               Revision o3
Regulatory Procedures Manual            September 2018       Chapter 4-Advisory Actions

                     b. OCC Responsibilities
                         1. Review any draft "final" Warning Letter and Untitled
                            Letter requiring OCC review within 15 working days.
                                  If concurrence, send concurrence to the Director of the
                          ,
                                  Compliance Branch and the compliance officer who
                                  proposed the action, along with a copy of the draft
                                  "final" letter with any edits (the Program office can then
                                  issue the letter).
                                  If nonconcurrence or the letter is flagged because it
                          ,
                                  raises significant issues, contact the Program office,
                                  and state in writing the reason for nonconcurrence.
                     c. OEIO Responsibilities
                              Maintain a repository of all Warning and Untitled Letters
                              that have been issued and actively monitor CMS to
                              identify missing letters, if any.

               ii.   General Procedures for Warning and Untitled Letters Pursuant
                     to a Foreign Inspection
                     a. Center Responsibilities
                          ,   Within 15 working days after the receipt of the EIR, the
                              Center will determine if a Warning Letter is
                              appropriate.
                              Within 45 working days after the receipt of the EIR, the
                          ,
                              Center will determine if an Untitled Letter is
                              appropriate.
                         3. When OCC review of a Warning or Untitled Letter is
                            required:
                              ¯     Send a copy of the draft "final" letter via CMS to
                                    OCC for concurrence.
                                    To facilitate OCC’s review of the Warning or Untitled
                                    Letters, ensure that the violation letter documents
                                    within CMS include the Form FDA 483, the
                                    endorsement page of the EIR or the FACTS
                                    coversheet, the narrative portion of the EIR, and, if
                                    applicable, the summary of any sample analysis.
                                    If there is no Form FDA 483 or EIR, send the
                                    evidence to OCC that supports the issuance of the
                                    letter.
                                    If the agency receives the Form FDA 483 response
                                    prior to submitting the draft "final" Warning or
MAN-ooooo7                         Page 47 of 61                              Revision o3
Regulatory Procedures Manual        September 2018        Chapter 4-Advisory Actions

                                 Untitled Letter to OCC, a copy of the Form FDA 483
                                 response (without the exhibits or the attachments)
                                 and the agency’s assessment of the response
                                 should accompany the draft "final" Warning or
                                 Untitled Letter.
                                 If the agency receives the Form FDA 483 response
                                 while OCC is reviewing the draft "final" Warning or
                                 Untitled Letter, the Center should notify the attorney
                                 that is conducting the review. A copy of the Form
                                 FDA 483 response (without the exhibits or the
                                 attachments) and the agency’s assessment of the
                                 response (including whether the response has
                                 changed the agency’s view on whether to issue the
                                 letter) should also be submitted to the assigned
                                 attorney electronically, via fax, or by mail, and
                                 should also be added into the case file for the
                                 proposed action within CMS. The review clock will
                                 stop when OCC is notified and restart upon OCC’s
                                 receipt of the Form FDA 483 response and the
                                 agency’s assessment. Any changes to the proposed
                                 letter as a result of the FDA-483 response will be
                                 discussed with the initiating office.
                                 If OCC concurs, or if OCC does not review the draft
                                 "final" Warning Letter within 15 working days, issue
                                 the letter.
                           ¯     If OCC concurs with the draft "final" Untitled Letter,
                                 issue the letter.
                                 If the agency receives the Form FDA 483 response
                                 after OCC has concurred with the issuance of the
                                 draft "final" Warning or Untitled Letter, the letter
                                 should be issued.
                                 In the case of nonconcurrence or the letter is
                                 flagged because it raises significant issues, the
                                 Center will work with OCC and the programs and
                                 divisions in ORA as necessary to quickly address
                                 OCC’s concerns.
                               Upon issuance, add a PDF signed copy of the Warning
                       ,
                               or Untitled Letter into the Final Outcome tab for the
                               action within CMS. Send a copy to ORA’s OEIO/DE,
                               and distribute additional copies in accordance with any
                               applicable Compliance Program and RPM Chapter 4.
                   b. OCC Responsibilities

MAN-ooooo7                     Page 48 of 61                               Revision o3
Regulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

                       ,    Review any draft "final" Warning Letter and Untitled
                            Letter requiring OCC review within 15 working days.
                           If concurrence, send concurrence to the Center along
                       ,
                           with a copy of the draft "final" letter with any edits (the
                           Center can then issue the letter).
                           If nonconcurrence or the letter is flagged because it
                       ,
                           raises significant issues, contact the Center, and state
                           in writing the reason for nonconcurrence.
                                     c. OE Responsibilities
                           Maintain a repository of all Warning and Untitled Letters
                           that have been issued and actively monitor CMS to
                           identify missing letters, if any.

               iii. Warning and Untitled Letters that Require Center Concurrence
                   a. Program office Responsibilities
                       ,   Within 15 working days after the completion of the
                           inspection, the sample analysis, or collection of
                           evidence, submits a recommendation and a draft
                           "final" Warning Letter to the Center through CMS.
                           Within 45 working days after the completion of the
                       ,
                           inspection, the sample analysis, or collection of
                           evidence, submit a recommendation and a draft "final"
                           Untitled Letter to the Center through CMS.
                           To the extent that this information is not included in the
                       ,
                           recommendation, and to facilitate the Center’s review
                           of the Warning or Untitled Letters, ensure that the
                           violation letter documents within CMS include all
                           evidence necessary to support issuance of the letter or
                           other relevant information. For example, the Form FDA
                           483, the endorsement page of the EIR or the FACTS
                           coversheet, the narrative portion of the EIR, the
                           relevant exhibits, product labels and labeling, and, if
                           applicable, the summary of any sample analysis.
                           If the Program office receives the Form FDA 483
                       ,
                           response prior to submitting the draft "final" Warning or
                           Untitled Letter recommendation, a copy of the Form
                           FDA 483 response (without the exhibits or the
                           attachments) and the Program office’s assessment of
                           the response should accompany the draft "final"
                           Warning or Untitled Letter.



MAN-ooooo7                  Page 49 of 61                                Revision o3
Re,qulatory Procedures Manual        September 2018       Chapter 4-Advisory Actions

                            If the Program office receives the Form FDA 483
                        ,
                            response while the draft "final" Warning or Untitled
                            Letter is being reviewed, the Program office should
                            notify the Center and, for letters requiring OCC review,
                            the attorney that is conducting the review, as
                            appropriate. The review clock will stop when OCC is
                            notified and restart upon OCC’s receipt of the Form
                            FDA 483 response and the agency’s assessment. A
                            copy of the Form FDA 483 response (without the
                            exhibits or the attachments) and the Program office’s
                            assessment of the response (including whether the
                            response has changed the Program office’s view on
                            whether to issue the letter) should also be submitted to
                            the appropriate reviewer(s) electronically, via fax, or by
                            mail and also added into the case file for the proposed
                            action within CMS. The review clock will stop when
                            OCC is notified and restart upon OCC’s receipt of the
                            Form FDA 483 response and the agency’s
                            assessment. Any changes to the proposed letter as a
                            result of the FDA-483 response will be discussed with
                            the initiating office.
                                If the Center approves the recommendation and OCC
                        ,
                                review is not required, issue the letter.
                            When OCC review of a Warning or Untitled Letter is
                        ,
                            required:
                            ¯     If OCC concurs, issue the letter.
                                  If the agency receives the Form FDA 483 response
                                  after OCC has concurred with the issuance of the
                                  draft "final" Warning or Untitled Letter, the letter
                                  should be issued.
                                  In the case of nonconcurrence by OCC or the letter
                                  is flagged because it raises significant issues, the
                                  Program office will work with OCC and the Director
                                  of Compliance, OE and the Center as necessary to
                                  quickly address OCC’s concerns.
                                Upon issuance, add a PDF signed copy of the Warning
                        ,
                                or Untitled Letter into the Final Outcome tab for the
                                action within CMS. Distribute additional copies in
                                accordance with any applicable Compliance Program
                                and RPM Chapter 4.
                   b. Center Responsibilities


MAN-ooooo7                      Page 5o of 61                             Revision o3
Re.qulatory Procedures Manual       September 2018       Chapter 4-Advisory Actions

                        ,   Within 15 working days after the receipt of the
                            recommendation, the accompanying documents, and
                            the draft "final" Warning Letter, the Center should
                            review and approve or nonconcur with the issuance of
                            the letter. The Center will issue the approval memo
                            within the 15 working day timeframe and add a copy of
                            the Center decision document for the violation letter
                            into the Center documents tab in CMS.
                            Within 45 working days after the receipt of the
                        ,
                            recommendation, the accompanying documents, and
                            the draft "final" Untitled Letter, the Center should
                            review and approve or nonconcur with the issuance of
                            the letter. The Center will issue the approval memo
                            within the 45 working day timeframe and add a copy of
                            the Center decision document for the violation letter
                            into the Center documents tab in CMS.
                            When OCC review of a Warning or Untitled Letter is
                        ,
                            required:
                                 If the recommendation is approved, the Center will
                                 send its concurrence and the draft "final" letter with
                                 any edits to OCC for concurrence. The Center’s
                                 "final" letter with any edits should be added to the
                                 Center documents tab in CMS and should clearly
                                 identify via the document description any letter that
                                 require OCC review and concurrence. For instance,
                                 the description field within CMS should indicate
                                 "FOR OCC REVIEW."
                                 To facilitate OCC’s review of the Warning or Untitled
                                 Letters, ensure that the violation letter documents
                                 within CMS include the Form FDA 483, the
                                 endorsement page of the EIR or the FACTS
                                 coversheet, the narrative portion of the EIR, and, if
                                 applicable, the summary of any sample analysis.
                            ¯    If there is no Form FDA 483 or EIR, send the
                                 evidence to OCC that supports the issuance of the
                                 letter.
                            If the Warning Letter recommendation is not approved,
                        ,
                            the Center will notify the Director of the Compliance
                            Branch and OCC if the letter required OCC review, of
                            its decision within 15 working days. The Center will
                            also issue a memorandum to the Director of the
                            Compliance Branch that states its reasons for
                            nonconcurrence within 30 working days, or as soon as
MAN-ooooo7                      Page 51 of 61                            Revision 03
Re,qulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions

                              possible. The Center will add a copy of its Center
                              decision memorandum for the violation letter into the
                              Center documents tab in CMS.
                              If the Untitled Letter recommendation is not approved,
                          ,
                              the Center will notify the Director of the Compliance
                              Branch, and OCC if the letter required OCC review, of
                              its decision within 45 working days. The Center will
                              also issue a memorandum to the Director of the
                              Compliance Branch that states its reasons for
                              nonconcurrence within 60 working days, or as soon as
                              possible. The Center will add a copy of its Center
                              decision memorandum for the violation letter into the
                              Center documents tab in CMS.
                   c. OCC Responsibilities
                          ,   Once the Center has approved the recommendation,
                              review any draft "final" Warning Letter requiring OCC
                              review within 15 working days.
                              Once the Center has approved the recommendation,
                          ,
                              review any draft "final" Untitled Letter requiring OCC
                              review within 45 working days.
                              If concurrence, send concurrence to the Director of the
                          ,
                              Compliance Branch and the program office’s
                              compliance officer who proposed the action, along with
                              a copy of the draft "final" letter with any edits (the
                              Program office can then issue the letter).
                              If nonconcurrence or the letter is flagged because it
                          ,
                              raises significant issues, contact the Center involved
                              and the Program office, and state in writing the reason
                              for nonconcurrence.
                   d. OE Responsibilities
                        Maintain a repository of all Warning and Untitled Letters
                        that have been issued and actively monitor CMS to identify
                        missing letters, if any.

               iv. Warning and Untitled Letters that Issue Directly from the
                   Center
                   a,   Center Responsibilities
                         1. Make the decision to issue a Warning Letter or an
                            Untitled Letter
                              When OCC review of a Warning or Untitled Letter is
                          ,
                              required:
MAN-ooooo7                     Page 52 of 61                             Revision o3
Re,qulatory Procedures Manual   September 2018      Chapter 4-Advisory Actions

                            Submit a draft "final" Warning Letter or Untitled
                            Letter via CMS to OCC.
                            To facilitate OCC’s review, ensure that the violation
                            letter documents within CMS include the Form FDA
                            483, the endorsement page of the EIR or the
                            FACTS coversheet, the narrative portion of the EIR,
                            and, if applicable, the summary of any sample
                            analysis.
                            If there is no Form FDA 483 or EIR, send the
                            evidence to OCC that supports the issuance of the
                            letter.
                            If the agency receives the Form FDA 483 response
                            prior to submitting the draft "final" Warning or
                            Untitled Letter to OCC, a copy of the Form FDA 483
                            response (without the exhibits or the attachments)
                            and the agency’s assessment of the response
                            should accompany the draft "final" Warning or
                            Untitled Letter.
                            If the agency receives the Form FDA 483 response
                            while OCC is reviewing the draft "final" Warning or
                            Untitled Letter, the Center should notify the attorney
                            that is conducting the review. A copy of the Form
                            FDA 483 response (without the exhibits or the
                            attachments) and the agency’s assessment of the
                            response (including whether the response has
                            changed the agency’s view on whether to issue the
                            letter) should also be submitted to the assigned
                            attorney electronically, via fax, or by mail, and also
                            added into the case file for the proposed action
                            within CMS. The review clock will stop when OCC
                            is notified and restart upon OCC’s receipt of the
                            Form FDA 483 response and the agency’s
                            assessment. Any changes to the proposed letter as
                            a result of the FDA-483 response will be discussed
                            with the initiating office.
                            If OCC concurs, the Center can issue the letter.
                            If the agency receives the Form FDA 483 response
                            after OCC has concurred with the issuance of the
                            draft "final" Warning or Untitled Letter, the letter
                            should be issued.
                            In the case of nonconcurrence by OCC or the letter
                            is flagged by OCC because it raises significant

MAN-ooooo7                 Page 53 of 61                             Revision o3
Re,qulatory Procedures Manual          September 2018      Chapter 4-Advisory Actions

                                   issues, the Center will work with OCC and the
                                   Director of Compliance, OE as necessary, to quickly
                                   address OCC’s concerns.
                                 Upon issuance, add a PDF signed copy of the Warning
                         ,
                                 or Untitled Letter into the Final Outcome tab for the
                                 action within CMS. Send a copy to the Compliance
                                 Branch where the recipient of the letter is located and
                                 distribute additional copies in accordance with any
                                 applicable Compliance Program and RPM Chapter 4.
                    b. OCC Responsibilities
                         ,       Review any draft "final" Warning Letter requiring OCC
                                 review within 15 working days.
                                 Review any draft "final" Untitled Letter requiring OCC
                         ,
                                 review within 45 working days.
                             If concurrence, send concurrence to the Center along
                         ,
                             with a copy of the draft "final" letter with any edits (the
                             Center can then issue the letter).
                                 If nonconcurrence or the letter is flagged because it
                         ,
                                 raises significant issues, contact the Center, and state
                                 in writing the reason for nonconcurrence.
                                 Responsibilities
                                 Maintain a repository of all Warning and Untitled
                                 Letters that have been issued and actively      monitor
                                 CMS to identify missing letters, if any.
               V,   Letters that Issue Directly from the Centers Promotion and
                    Advertising Staffs
                    a. Center Responsibilities
                        1. Make the decision to issue a Warning Letter or an
                           Untitled Letter.
                        2. When OCC review of a Warning or Untitled Letter is
                           required:
                             ¯     Send a copy of the draft "final" letter via CMS to
                                   OCC for concurrence.
                                   To facilitate OCC’s review, ensure that the violation
                                   letter documents within CMS include the evidence
                                   that supports the issuance of the letter.
                                   If OCC concurs, issue the letter.



MAN-ooooo7                       Page 54 of 61                              Revision o3
Re,qulatory Procedures Manual       September 2018        Chapter 4-Advisory Actions

                                In the case of nonconcurrence by OCC or the letter
                                is flagged by OCC because it raises significant
                                issues, the Center will work with OCC to quickly
                                address OCC’s concerns.
                              Upon issuance, add a PDF signed copy of the Warning
                          ,
                              or Untitled Letter into the Final Outcome tab for the
                              action within CMS. Distribute additional copies in
                              accordance with any applicable Compliance Program
                              and RPM Chapter 4.
                    b. OCC Responsibilities
                          ,   Review any draft "final" Warning Letter requiring OCC
                              review within 15 working days.
                              Review any draft "final" Untitled Letter requiring OCC
                          ,
                              review within 45 working days.
                              If concurrence, send concurrence to the Center along
                          ,
                              with a copy of the draft "final" letter with any edits (the
                              Center can then issue the letter).
                              If nonconcurrence or the letter is flagged because it
                          ,
                              raises significant issues, contact the Center and state
                              in writing the reasons for nonconcurrence.
                    C,   OE Responsibilities
                         1. Maintain a repository of all Warning and Untitled
                            Letters that have been issued, and actively monitor
                            CMS to identify missing letters, if any.
         c.   Licensed Products Letters
                Violation Letters associated with licensed biological therapeutic
                drugs may fall under CBER or CDER responsibility. Contact the
                Centers if the jurisdiction is not clear.

                Recommendations and other correspondence related to 6.3.1 -
                6.3.3 (below) that are associated with CDER products should be
                forwarded to CDER, Office of Compliance, and Office of
                Manufacturing Quality. Recommendations and correspondence
                related to CBER products should be referred to CBER, OCBQ,
                DCM.

                   License Suspension
                    a. Center Responsibilities
                         1. Within three (3) working days after receiving
                            information that a danger to health exists, the Center
                            will gather the pertinent evidence, convene a Health
MAN-ooooo7                   Page 55 of 61                              Revision 03
Re,qulatory Procedures Manual           September 2018       Chapter 4-Advisory Actions

                                  Hazard Evaluation meeting with the applicable product
                                  office, and draft a Letter of Suspension.
                              If the determination is made that a danger to health
                          ,
                              exists, a draft "final" Letter of Suspension will be
                              submitted by the Center via CMS to OCC within the 3
                              working day period.
                                    To facilitate OCC’s review, ensure that the
                                    documents within CMS include the Health Hazard
                                    Evaluation and the pertinent evidence that
                                    establishes that a danger to health exists.
                              ¯     If OCC concurs, the Center’s Office of Compliance
                                    and the Office of the Center Director will process
                                    and issue the letter.
                                    In the case of nonconcurrence or the letter is
                                    flagged because it raises significant issues, the
                                    Center will work with OCC to quickly address OCC’s
                                    concerns.
                                  Upon issuance, add a PDF signed copy of the letter
                          ,
                                  into the Final Outcome tab for the action within CMS.
                                  Distribute additional copies in accordance with any
                                  applicable Compliance Program and RPM Chapter 4.
                     b. OCC Responsibilities
                          ,       Review the draft "final" letter within 5 working days.
                        2. If concurrence, send concurrence to the appropriate
                           Center along with a copy of the draft "final" letter with
                           any edits.
                                  If nonconcurrence or the letter is flagged because it
                          ,
                                  raises significant issues, contact the appropriate
                                  Center and state in writing the reason for
                                  nonconcurrence.
                     c. OE Responsibilities
                        Maintain a repository of all License Suspension Letters that
                        have been issued and actively monitor CMS to identify
                        missing letters, if any.

               ii.   License Revocation (For Cause)
                     a. Center Responsibilities
                         1. Within 30 working days after receipt of a
                            Recommendation for a License Revocation, the Center
                            will evaluate the recommendation to determine
MAN-ooooo7                        Page 56 of 61                               Revision 03
Re,qulatory Procedures Manual     September 2018       Chapter 4-Advisory Actions

                            whether the issuance of a letter requesting the
                            revocation of a license is appropriate.
                            If the issuance of a letter is appropriate, submit a draft
                        ,
                            "final" letter via CMS to OCC for their concurrence.
                            To facilitate OCC’s review of the letter, ensure that the
                        ,
                            documents within CMS include the recommendation
                            and any additional supporting documents.
                            If OCC concurs, issue the letter.
                        ,


                       5. In the case of nonconcurrence or the letter is flagged
                          because it raises significant issues, the Center will
                          work with OCC to quickly address OCC’s concerns.
                            Upon issuance, add a PDF signed copy of the letter
                        ,
                            into the Final Outcome tab for the action within CMS.
                                      a. OCC Responsibilities
                            Review the draft "final" letter within 30 working days.
                        ,


                       8. If concurrence, send concurrence to the Center along
                          with a copy of the draft "final" letter with any edits.
                            If nonconcurrence or the letter is flagged because it
                        ,
                            raises significant issues, contact the Center, and state
                            in writing the reason for nonconcurrence.
                            Responsibilities
                            Maintain a repository of all License Revocation Letters
                            that have been issued and actively monitor CMS to
                            identify missing letters, if any.
               iii. Notice of Intent to Revoke
                   a. Center Responsibilities
                        ,   Within 30 working days after the receipt of a
                            Recommendation for a Notice of Intent to Revoke
                            (NOIR), the Center will evaluate the recommendation
                            to determine whether the issuance of a (NOIR) letter is
                            appropriate.
                            If the issuance of a NOIR is appropriate, submit a draft
                        ,
                            "final" NOIR letter and any accompanying
                            documentation via CMS to OCC for their concurrence.
                              If OCC concurs, issue the letter.
                              In the case of nonconcurrence or the letter is
                              flagged because it raises significant issues, the
                              Center will work with OCC.

MAN-ooooo7                   Page 57 of 61                               Revision o3
Re.qulatory Procedures Manual            September 2018      Chapter 4-Advisory Actions

                          3. Upon issuance, add a PDF signed copy of the letter
                             into the Final Outcome tab for the action within CMS.
                     b,   OCC Responsibilities
                          1. Review the draft "final" letter within 30 working days.
                          2. If concurrence, send concurrence to the Center, along
                             with a copy of the draft "final" NOIR letter with any
                             edits.
                                   If nonconcurrence or the letter is flagged because it
                           ,
                                   raises significant issues, contact the Center and state
                                   in writing the reason for nonconcurrence.
                     c. OE Responsibilities
                               ,   Maintain a repository of all NOIR Letters that have
                                   been issued and actively monitor CMS to identify
                                   missing letters, if any.
         d. Enforcement Correspondence Under an Audit Review
         Periodically, the agency may determine, through the periodic evaluations
         or otherwise, that certain Untitled and Warning Letters may be reviewed
         by OCC on an audit basis rather than a letter-by-letter review. The
         agency may institute such an audit review under those circumstances in
         which policy is clear and well established, and model letters have been
         developed and cleared through OCC for use by the originating
         organization. Specific areas and criteria for audit review will be
         developed for the relevant letters.

         If, during the evaluation or otherwise, any problems are identified in the
         use of the models, quality of issued letters, conformance with the audit
         requirements or other criteria in this procedure, audit review may revert
         back to full letter-by-letter review.

                i.   Introduction
            Audit letters are automatically identified by CMS, using the audit
            schedules in 6.4.1 based on the nationwide count of that category of
            letter. The system will automatically indicate those letters subject to
            OCC review while the remaining letters in that audit category may be
            issued without such review. The model letters must be followed for
            all letters under this audit review program issued on or after the
            associated effective date.

            If the same model is used for both Warning Letters and Untitled
            Letters, the audit schedule must be followed for each type of letter.
            This means that Untitled Letters and Warning Letters are to be


MAN-ooooo7                         Page 58 of 61                              Revision o3
Re,qulatory Procedures Manual      September 2018       Chapter 4-Advisory Actions

            counted separately to identify the audit letter to be submitted for OCC
            review using the procedures in this document.

            At the discretion of the issuing office, letters that represent unique
            circumstances that warrant OCC review may continue to be
            submitted for review through the routine procedures in this document,
            in addition to the required submission of audit letters.

                ii.   Program office Responsibilities
            Use the relevant model letter for all letters to be issued under the
            audit program. Once the action is added into CMS, the program
            office must identify the OCC audit program under which the letter
            falls in order to determine whether the letter is subject to audit
            submission to OCC. For letters that require Center concurrence, the
            program office should likewise identify that the proposed action letter
            falls within one of the OCC audit programs and follow the routine
            procedures in this document. For direct reference letters, submit
            audit letters to OCC for review using the procedures in this
            document. The other letters may issue without OCC review but must
            still be added into CMS in order for the agency to keep accurate
            accounting for the issuance of the letter.

            Program offices must continue to be diligent to ensure the high
            quality and timeliness of any letters that are issued and must
            otherwise follow the appropriate procedures in the RPM, Compliance
            Programs, or elsewhere.

            Conformance with these procedures and use of the model letter is
            required. Audit review can be rescinded if warranted.

                iii. Center Responsibilities
            Use the relevant model letter for all letters to be issued under the
            audit program. Once the action is added into CMS, the Center must
            identify the OCC audit program under which the letter falls in order to
            determine whether the letter is subject to audit submission to OCC.
            In most instances, this information should be completed by the
            recommending program office; however, Centers will review as well
            to ensure an audit program is identified when appropriate. For letters
            for which the Center is responsible for obtaining OCC concurrence,
            submit audit letters to OCC for review using the procedures in this
            document. The other letters may issue without OCC review.

         When a Center submits an "audit letter" to OCC for review, the
         transmittal memo approving the recommendation will contain the
          notation "Audit Letter - OCC concurrence is required" under the
          heading "Warning Letter-Approved." This identifies the letter as one
MAN-ooooo7                Page 59 of 61                           Revision 03
Regulatory Procedures Manual     September 2018       Chapter 4-Advisory Actions

            that requires OCC review and concurrence under the audit review
            program before it can be issued.

            Centers must continue to be diligent to ensure the high quality and
            timeliness of any letters that are issued and must otherwise follow the
            appropriate procedures in the RPM, Compliance Programs, or
            elsewhere.

            Conformance with these procedures and use of the model letter is
            required. Audit review can be rescinded if warranted.

               iv. OCC Responsibilities
            Review Untitled Letter and Warning Letter recommendations
            submitted by a Program office or Center, representing the audit
            letters of that type to be issued by that Program office or Center on or
            after the effective date of the model (shown below) in accordance
            with the routine procedures in this document. Determine conformity
            with the model letter. Report any perceived problems to OEIO.

               v. OE Responsibilities
            Maintain a repository of all Untitled Letters and Warning Letters
            issued and actively monitor CMS to identify any missing letters.
            Review conformance with these procedures as part of the periodic
            evaluation.

               vi. Model Letters and Audit Schedules
            The following model letters and audit schedules have been approved
            for use under this audit review program. The links to these letters can
            be found in the Warning Letter page on the ORA’s intranet page.

         Center      Type of Letter                                Audit Schedule

         CFSAN       CFSAN Dietary Supplement Cyber                Every
                     Letters (resulting from web sites
                     promoting dietary supplements with drug       Tenth Letter
                     claims) with:

                     Disease Claims

                     Disease and Structure-Function Claims

                     The effective date for use of these letters
                     is August 6, 2009.




MAN-ooooo7                  Page 6o of 61                              Revision o3
Re,qulatory Procedures Manual       September 2018      Chapter 4-Advisory Actions


4-4-2.         Exhibit 4-4-2 WARNING LETTER CLOSE-OUT LETTER



Mr. John Doe,
President J.D. Laboratories, Inc.
Somewhere, USA

Dear Mr. Doe:

The Food and Drug Administration has completed evaluation of (your/your firm’s)
corrective actions in response to our Warning Letter [insert WL # and Date]. Based on
our evaluation, it appears that you have addressed the violation(s) contained in this
Warning Letter. Future FDA inspections and regulatory activities will further assess the
adequacy and sustainability of these corrections.

This letter does not relieve you or your firm from the responsibility of taking all
necessary steps to assure sustained compliance with the Federal Food, Drug, and
Cosmetic Act and its implementing regulations or with other relevant legal authority. The
Agency expects you and your firm to maintain compliance and will continue to monitor
your state of compliance. This letter will not preclude any future regulatory action should
violations be observed during a subsequent inspection or through other means.

Sincerely,

Official [issuing program/office]

bcc:     Establishment File

         Home District of Corporate HQ (or of receiving firm if issued by a Center) FOI
         Office for Posting (typically no redaction needed; electronic through CMS

         CMS case file (electronic copy)




MAN-ooooo7                     Page 61 of 61                            Revision 03
